Exhibit 10.3
EXECUTION VERSION



RECEIVABLES SALE AGREEMENT
Dated as of April 5, 2011
by and between
COMMERCIAL METALS COMPANY
CMC COMETALS PROCESSING, INC.
HOWELL METAL COMPANY
STRUCTURAL METALS, INC.
CMC STEEL FABRICATORS, INC.
SMI STEEL INC.
SMI — OWEN STEEL COMPANY, INC.
AHT, INC.,
as the Originators,
and
CMC RECEIVABLES, INC.,
as the Buyer
Receivables Sale Agreement
CHI60, 775,768v12

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
Article I Amounts and Terms
    2  
 
       
Section 1.1. Purchase and Contribution of Receivables
    2  
Section 1.2. Payment for the Purchase
    3  
Section 1.3. Purchase Price Credit Adjustments
    4  
Section 1.4. Payments and Computations, Etc.
    5  
Section 1.5. Transfer of Records
    5  
Section 1.6. Characterization
    5  
 
       
Article II Representations and Warranties
    6  
 
       
Section 2.1. Representations and Warranties of Each of the Originators
    6  
 
       
Article III Conditions of Purchase
    11  
 
       
Section 3.1. Conditions Precedent to Closing
    11  
Section 3.2. Conditions Precedent to Subsequent Payments
    11  
 
       
Article IV Covenants
    12  
 
       
Section 4.1. Affirmative Covenants of Each of the Originators
    12  
Section 4.2. Negative Covenants of the Each of the Originators
    15  
 
       
Article V Termination Events
    17  
 
       
Section 5.1. Termination Events
    17  
Section 5.2. Remedies
    18  
 
       
Article VI Indemnification
    19  
 
       
Section 6.1. Indemnities by the Each of the Originators
    19  
Section 6.2. Other Costs and Expenses
    21  
 
       
Article VII Miscellaneous
    21  
 
       
Section 7.1. Waivers and Amendments
    21  
Section 7.2. Notices
    22  
Section 7.3. Protection of Ownership Interests of the Buyer
    22  
Section 7.4. Confidentiality
    23  
Section 7.5. Bankruptcy Petition
    24  
Section 7.6. Amounts to be paid by Buyer
    24  
Section 7.7. Setoff
    24  
Section 7.8. CHOICE OF LAW
    25  
Section 7.9. CONSENT TO JURISDICTION
    25  
Section 7.10. WAIVER OF JURY TRIAL
    25  
Section 7.11. Integration; Binding Effect; Survival of Terms
    25  
Section 7.12. Counterparts; Severability; Section References
    26  
Section 7.13. PATRIOT Act
    26  

Receivables Sale Agreement
 i 

 



--------------------------------------------------------------------------------



 



Exhibits

     
Exhibit I
  Definitions
 
   
Exhibit II
  Jurisdiction of Incorporation; Organizational Identification Number; Principal
Places of Business; Chief Executive Office; Locations of Records; Federal
Employer Identification Number; Other Names
 
   
Exhibit III
  Lock-Boxes; Collection Accounts; Collection Banks
 
   
Exhibit IV
  Form of Compliance Certificate
 
   
Exhibit V
  Form of Subordinated Note
 
   
Exhibit VI
  Form of Purchase Report
 
    Schedules
 
   
Schedule A
  Documents to be Delivered to Buyer on or Prior to the Closing Date
 
   
Schedule B
  Provisions to be included in any pledge

Receivables Sale Agreement
 ii 

 



--------------------------------------------------------------------------------



 



RECEIVABLES SALE AGREEMENT
     THIS RECEIVABLES SALE AGREEMENT, dated as of April 5, 2011 (as amended,
restated, supplemented or otherwise modified from time to time, this
“Agreement”), is by and among COMMERCIAL METALS COMPANY, a Delaware corporation
(“CMC”), CMC COMETALS PROCESSING, INC., a Texas corporation (“Cometals
Processing”), HOWELL METAL COMPANY, a Virginia corporation (“Howell”),
STRUCTURAL METALS, INC., a Texas corporation (“SMI”), CMC STEEL FABRICATORS,
INC., a Texas corporation (“CMC Steel”), SMI STEEL INC., an Alabama corporation
(“SMI Steel”), SMI-OWEN STEEL COMPANY, INC., a South Carolina corporation (“SMI
Owen”) and AHT, INC., a Pennsylvania corporation (“AHT”, together with CMC,
Cometals Processing, Howell, SMI, CMC Steel, SMI Steel and SMI Owen, the
“Originators” and each of the Originators other than CMC, a “Subsidiary
Originator”), and CMC RECEIVABLES, INC., a Delaware corporation (the “Buyer”).
Unless defined elsewhere herein, capitalized terms used in this Agreement shall
have the meanings assigned to such terms in Exhibit I attached hereto (or, if
not defined in Exhibit I attached hereto, the meanings assigned to such terms in
Exhibit I to the Purchase Agreement).
PRELIMINARY STATEMENTS
     The Originators now own, and from time to time hereafter will own, certain
Receivables. Upon the terms and conditions hereinafter set forth, (a) CMC wishes
to contribute to the Buyer’s capital all of CMC’s right, title and interest in
and to all of CMC’s existing and future Receivables, together with the Related
Security and Collections with respect thereto and all proceeds of the foregoing,
and the Buyer wishes to accept such capital contributions, and (b) each
Subsidiary Originator wishes to sell and assign to the Buyer, and the Buyer
wishes to purchase from such Subsidiary Originator, all of each such Subsidiary
Originator’s right, title and interest in and to all existing and future
Receivables, together with the Related Security and Collections with respect
thereto and all proceeds of the foregoing.
     Each Originator and the Buyer intend the transactions contemplated hereby
to be true sales (and, solely in the case of CMC, true contributions) of the
Receivables Assets from the Originators to the Buyer, providing the Buyer with
the full benefits of ownership of the Receivables Assets, and none of the
Originators and the Buyer intend these transactions to be, or for any purpose to
be characterized as, loans from the Buyer to any Originator secured by the
Receivables Assets.
     Immediately following its acquisition of the Receivables Assets from the
Originators, the Buyer will sell the Receivables to certain purchasers pursuant
to that certain Receivables Purchase Agreement dated as of April 5, 2011 (as the
same may from time to time hereafter be amended, supplemented, restated or
otherwise modified, the “Purchase Agreement”) among the Buyer, the Servicer,
Receivables Sale Agreement

 



--------------------------------------------------------------------------------



 



the Purchasers from time to time party thereto and Wells Fargo Bank, N.A., as
administrative agent for the Purchasers (together with its successors and
permitted assigns in such capacity, the “Administrative Agent”).
     NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
Article I
Amounts and Terms
Section 1.1. Purchase and Contribution of Receivables.
     (a) Effective on the Closing Date: (i) CMC hereby contributes, assigns,
transfers, sets-over and otherwise conveys to the Buyer’s capital, without
recourse to CMC (except to the extent expressly provided herein), and the Buyer
hereby accepts, all of CMC’s right, title and interest in and to all of CMC’s
Receivables existing as of the close of business on the Initial Cutoff Date and
thereafter arising through and including the Termination Date (collectively, the
“Contributed Receivables”), together with all Related Security and Collections
associated therewith (collectively, the “Contributed Receivables Assets”); and
(ii) in consideration for the Purchase Price and upon the terms and subject to
the conditions set forth herein, each of the Subsidiary Originators hereby
sells, assigns, transfers, sets-over and otherwise conveys to the Buyer, without
recourse (except to the extent expressly provided herein), and the Buyer hereby
purchases from each Subsidiary Originator, all of such Subsidiary Originators’
right, title and interest in and to all Receivables existing as of the close of
business on the Initial Cutoff Date and all Receivables thereafter arising
through and including the Termination Date (collectively, the “Purchased
Receivables”), together, in each case, with all Related Security relating
thereto and all Collections thereof (collectively, the “Purchased Receivables
Assets”, together with the Contributed Receivables Assets, the “Receivables
Assets”). In accordance with the preceding sentence, on the Closing Date the
Buyer shall acquire all of the Originators’ right, title and interest in and to
the Contributed Receivables Assets and the Purchased Receivables Assets. The
Buyer shall be obligated to pay the Purchase Price for each Receivable purchased
from a Subsidiary Originator hereunder in accordance with Section 1.2.
     (b) On the Monthly Reporting Date the Originators shall (or shall require
the Servicer to) deliver to the Buyer a report in substantially the form of
Exhibit VI hereto (each such report, a “Purchase Report”) with respect to the
Receivables sold and/or contributed by the Originators to the Buyer during such
Calculation Period.
     (c) It is the intention of the parties hereto that each transfer of
Receivables hereunder shall constitute a true sale and/or contribution, which
sale and/or contribution, as the case may be, is absolute and irrevocable and
provides the Buyer with the full benefits of ownership of the Receivables and
the associated Related Security and Collections. Except for the Purchase Price
Credits owed pursuant to Section 1.3, each transfer of Receivables Assets
hereunder is made without recourse to any of the Originators; provided, however,
that (i) each Originator shall be liable to the Buyer for all representations,
warranties, covenants and indemnities made by it
Receivables Sale Agreement

2



--------------------------------------------------------------------------------



 



pursuant to the terms of the Transaction Documents to which it is a party, and
(ii) such transfer does not constitute and is not intended to result in an
assumption by the Buyer or any assignee thereof of any obligation of the
Originators or any other Person arising in connection with the Receivables
Assets or any other obligations of the Originators. In view of the intention of
the parties hereto that each purchase and contribution shall constitute a true
sale and/or true contribution of Receivables and the associated Related Security
and Collections, rather than a loan secured thereby, each Originator agrees that
it will, on or prior to the Closing Date and in accordance with
Section 4.1(e)(ii), mark its master data processing records relating to the
Receivables with a legend acceptable to the Buyer and to the Administrative
Agent (as the Buyer’s assignee), evidencing that the Buyer has acquired such
Receivables as provided in this Agreement and to note in its financial
statements that its Receivables have been absolutely sold or contributed to the
Buyer. Upon the request of the Buyer or the Administrative Agent (as the Buyer’s
assignee), each Originator will execute (if required) and file or authorize the
filing of such financing statements, continuation statements, and amendments
thereto or assignments thereof, and such other instruments or notices, as may be
necessary or appropriate to perfect and maintain the perfection of the Buyer’s
ownership interest in the Receivables Assets, or as the Buyer or the
Administrative Agent (as the Buyer’s assignee) may reasonably request.
Section 1.2. Payment for the Purchase.
     (a) On the Closing Date, immediately after the Buyer’s acceptance of the
contribution of the Contributed Receivables Assets from CMC, the Purchase Price
for all other Receivables Assets in existence as of the close of business on the
Initial Cutoff Date shall be payable in full by the Buyer to the applicable
Subsidiary Originator by delivery of a Subordinated Note by Buyer to the
applicable Subsidiary Originator in an aggregate principal amount not to exceed
the lesser of (i) the Purchase Price therefor and (ii) the maximum loan (each
such loan, a “Subordinated Loan”) that could be borrowed by the Buyer from the
applicable Subsidiary Originator without rendering the Buyer’s Net Worth less
than the Required Capital Amount.
     (b) The Purchase Price for each Receivable coming into existence after the
Initial Cutoff Date shall become owing in full by the Buyer to the applicable
Subsidiary Originator or its designee on the date each such Receivable comes
into existence and shall be paid to the applicable Subsidiary Originator on the
next succeeding Monthly Settlement Date in the following manner:
     (i) by delivery of immediately available funds, to the extent of Available
Cash; and/or
     (ii) by an increase in the amount then outstanding under the applicable
Subordinated Note, but subject to the limitations set forth in Section 1.2(a).
     (c) Subject to the limitations set forth in Section 1.2(a), each Subsidiary
Originator irrevocably agrees to advance each Subordinated Loan requested by the
Buyer prior to the Termination Date. Each Subordinated Loan shall be evidenced
by, and shall be payable in accordance with the terms and provisions of a
Subordinated Note and shall be payable solely from Available Cash. Each
Subsidiary Originator is hereby authorized by the Buyer to endorse
Receivables Sale Agreement

3



--------------------------------------------------------------------------------



 



on the schedule attached to its Subordinated Note an appropriate notation
evidencing the date and amount of each advance thereunder, as well as the date
of each payment with respect thereto, provided that the failure to make such
notation shall not affect any obligation of the Buyer thereunder.
Section 1.3. Purchase Price Credit Adjustments.
     If on any day:
     (a) the Outstanding Balance of a Receivable originated by any Originator
is:
     (i) reduced as a result of any defective or rejected or returned goods or
services, any cash discount or any adjustment or otherwise by such Originator or
any Affiliate thereof, or
     (ii) reduced or canceled as a result of a setoff in respect of any claim by
any Person (whether such claim arises out of the same or a related transaction
or an unrelated transaction), or
     (iii) reduced on account of the obligation of such Originator or any
Affiliate thereof to pay the related Obligor any rebate or refund, or
     (iv) less than the amount included in the calculations in any Purchase
Report, or
     (b) any of the representations and warranties set forth in Section 2.1(h),
Section 2.1(i), Section 2.1(j), Section 2.1(q), Section 2.1(r), Section 2.1(s)
or Section 2.1(t) is not true when made or deemed made with respect to any
Receivable,
then, in such event, the Buyer shall be entitled to a credit (each, a “Purchase
Price Credit”) against the Purchase Price otherwise payable hereunder equal to
(A) in the case of clauses (a)(i)-(iv) above, the amount of such reduction or
cancellation or the difference between the actual Outstanding Balance and the
amount included in calculating the Net Pool Balance, as applicable; and (B) in
the case of clause (b) above, in the amount of the Outstanding Balance of such
Receivable (calculated before giving effect to the applicable reduction or
cancellation). If such Purchase Price Credit exceeds the Original Balance of the
Receivables originated by the applicable Subsidiary Originator in any
Calculation Period, then the applicable Subsidiary Originator shall pay the
remaining amount of such Purchase Price Credit in cash on the next succeeding
Monthly Settlement Date, provided that if the Facility Termination Date has not
occurred, any such Subsidiary Originator shall be allowed to deduct the
remaining amount of such Purchase Price Credit from any indebtedness owed to it
under its Subordinated Note; provided, further, that no Purchase Price Credit
shall include any amount to the extent the same represents losses in respect of
Receivables that are uncollectible on account of the insolvency, bankruptcy or
lack of creditworthiness of the related Obligor. Purchase Price Credits owing
from CMC shall be reflected solely as reductions of CMC’s equity in Buyer.
Receivables Sale Agreement

4



--------------------------------------------------------------------------------



 



Section 1.4. Payments and Computations, Etc.
     All amounts to be paid or deposited by the Buyer hereunder shall be paid or
deposited in accordance with the terms hereof on the day when due in immediately
available funds to the account of the applicable Originator designated from time
to time by each Originator or as otherwise directed by the applicable
Originator. In the event that any payment owed by any Person hereunder becomes
due on a day that is not a Business Day, then such payment shall be made on the
next succeeding Business Day. If any Person fails to pay any amount hereunder
when due, such Person agrees to pay, on demand, the Default Fee in respect
thereof until paid in full; provided, however, that such Default Fee shall not
at any time exceed the maximum rate permitted by applicable law. All
computations of interest payable hereunder shall be made on the basis of a year
of 360 days (or, in the case of any calculation thereof based upon the Prime
Rate, 365 or 366 days, as applicable) for the actual number of days (including
the first but excluding the last day) elapsed.
Section 1.5. Transfer of Records.
     (a) In connection with any sale or contribution of Receivables hereunder,
each Originator hereby contributes, sells, transfers, assigns and otherwise
conveys to the Buyer all of its right and title to and interest in the Records
relating to all Receivables sold or contributed hereunder, without the need for
any further documentation in connection with such sale or contribution. In
connection with such transfer, each Originator hereby grants to each of the
Buyer, the Administrative Agent and the Servicer an irrevocable, non-exclusive
license to use, without royalty or payment of any kind, all software used by
such Originator to account for the Receivables, to the extent necessary to
administer the Receivables, whether such software is owned by the applicable
Originator or is owned by others and used by any Originator under license
agreements with respect thereto, provided that should the consent of any
licensor of such software be required for the grant of the license described
herein, to be effective, each Originator hereby agrees that upon the request of
the Buyer (or the Buyer’s assignee), such Originator will use its reasonable
efforts to obtain the consent of such third-party licensor. The license granted
hereby shall be irrevocable until the indefeasible payment in full of the
Aggregate Unpaids, and shall terminate on the date this Agreement terminates in
accordance with its terms.
     (b) Each Originator (i) shall take such action requested by the Buyer
and/or the Administrative Agent (as Buyer’s assignee), from time to time
hereafter, that may be necessary or appropriate to ensure that the Buyer and its
assigns under the Purchase Agreement have an enforceable ownership interest in
the Records relating to the Receivables purchased from any Originator hereunder,
and (ii) shall use its reasonable efforts to ensure that each of the Buyer, the
Administrative Agent and the Servicer has an enforceable right (whether by
license or sublicense or otherwise) to use all of the computer software used to
account for the Receivables and/or to re-create such Records.
Section 1.6. Characterization.
     If, notwithstanding the intention of the parties expressed in
Section 1.1(c), any transfer by any Originator to the Buyer of Receivables
hereunder shall be characterized in any manner other
Receivables Sale Agreement

5



--------------------------------------------------------------------------------



 



than a true sale or true contribution or such transfer for any reason shall be
ineffective or unenforceable, then this Agreement shall be deemed to constitute
a security agreement under the applicable UCC and other applicable law. For this
purpose and without being in derogation of the parties’ intention that each
transfer shall constitute a true sale or true contribution and absolute
assignment thereof, each of the Originators hereby grants to the Buyer a
security interest in all of such Originator’s right, title and interest in, to
and under (i) all Receivables existing as of the close of business on the
Initial Cutoff Date or thereafter arising from time to time prior to the
Termination Date, and all rights and payments relating thereto, (ii) all Related
Security relating thereto, whether existing on the Initial Cutoff Date or
thereafter arising, (iii) all Collections thereof, whether existing on the
Initial Cutoff Date or thereafter arising, (iv) each Lock-Box and each Lock-Box
Account, whether existing on the Initial Cutoff Date or thereafter arising, and
(v) all proceeds of any of the foregoing, whether existing on the Initial Cutoff
Date or thereafter arising (collectively, the “Originator Collateral”), to
secure the prompt and complete payment of a loan deemed to have been made by the
Buyer to each Originator in an amount equal to the aggregate Purchase Price for
the Purchased Receivables originated by such Subsidiary Originator (or, in the
case of CMC, the Purchase Price that would have been payable for its Contributed
Receivables had they not been contributed to the Buyer’s capital), together with
all other obligations of such Originator hereunder, which security interest,
each of the Originators hereby represents and warrants, is valid, duly perfected
and prior to all Adverse Claims. The Buyer and its assigns shall have, in
addition to the rights and remedies which they may have under this Agreement,
all other rights and remedies provided to a secured creditor under the UCC and
other applicable law, which rights and remedies shall be cumulative.
Article II
Representations and Warranties
Section 2.1. Representations and Warranties of Each of the Originators.
     Each of the Originators hereby represents and warrants to the Buyer on the
Closing Date and on each date on which a Receivable comes into existence prior
to the Termination Date:
     (a) Existence and Power. (i) Each of the Originators is duly incorporated,
validly existing and in good standing under the laws of its jurisdiction of
incorporation, and is a “registered organization” as defined in the UCC as in
effect in such jurisdiction; (ii) each of the Originators has all requisite
corporate or limited liability company power and authority to own its property
and assets and to carry on its business as now conducted; (iii) each of the
Originators is qualified to do business in, and is in good standing (where
relevant) in every jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification, except
where the failure to so qualify could not reasonably be expected to have a
Material Adverse Effect, and (iv) each of the Originators has the requisite
corporate or limited liability company power and authority to execute, deliver
and perform its obligations under each of the Transaction Documents to which it
is a party. Each Originator’s jurisdiction of incorporation, organizational
identification number and federal employer identification number are correctly
set forth in Exhibit II attached hereto.
Receivables Sale Agreement

6



--------------------------------------------------------------------------------



 



     (b) Due Authorization. The execution, delivery and performance of the
Transaction Documents to which it is a party (i) have been duly authorized by
all requisite corporate and, if required, stockholder action, (ii) will not
violate any provision of (A) any applicable law, statute, rule or regulation or
order of any Governmental Authority, where such violation would result in a
Material Adverse Effect, (B) its Organic Documents, (C) the Senior Credit
Agreement, or (D) any other indenture, agreement or other instrument by which
any Originator is a party or by which any of them or any of their property is
bound, (iii) will not be in conflict with, result in a breach of or constitute
(alone or with notice or lapse of time or both) a default under or give rise to
any right to require the prepayment, repurchase or redemption of any obligation
under (A) the Senior Credit Agreement, or (B) any such other indenture,
agreement or other instrument, or (iv) result in the creation or imposition of
any Adverse Claim upon or with respect to the Originator Collateral.
     (c) Enforceability. This Agreement and each other Transaction Document to
which any Originator is a party have been duly executed and delivered by such
Originator. This Agreement and each other Transaction Document to which any
Originator is a party delivered on the Closing Date constitutes, and each other
such Transaction Document when executed and delivered by such Originator will
constitute, a legal, valid and binding obligation of each Originator enforceable
against it in accordance with its terms, except as may be limited by bankruptcy,
insolvency, fraudulent transfer, reorganization, receivership, moratorium or
similar laws of general applicability relating to or limiting creditors’ rights
generally or by general equity principles. No transaction contemplated hereby
requires compliance with any bulk sales act or similar law.
     (d) Governmental Approvals. No action, consent or approval of, registration
or filing with or any other action by any Governmental Authority is necessary or
will be required in connection with the Transaction Documents, except for
(a) filings and registrations necessary to perfect the Buyer’s ownership
interest in the Originator Collateral and the Administrative Agent’s security
interests therein, and (b) such as have been made or obtained and are in full
force and effect.
     (e) Litigation; Compliance with Laws.
     (i) Except as disclosed in Performance Guarantor’s November 30, 2010
financial statements, there are no actions, suits or proceedings at law or in
equity or by or before any Governmental Authority now pending or, to the
knowledge of any Originator, threatened in writing against any such Originator
or any business, property or rights of any such Person that is reasonably likely
to be adversely determined, and which determination would have a Material
Adverse Effect.
     (ii) Neither any of the Originators or any of their respective material
properties is in violation of any applicable law, rule or regulation, or is in
default with respect to any judgment, writ, injunction, decree or order of any
Governmental Authority, a breach of which, individually or in the aggregate,
would have a Material Adverse Effect.
Receivables Sale Agreement

7



--------------------------------------------------------------------------------



 



     (f) Taxes. Each of the Originators (or the Performance Guarantor on their
behalf) has filed or caused to be filed all Federal, state and other Tax returns
required to have been filed by it and has paid, caused to be paid, or made
provisions for the payment of all Taxes due and payable by it and all
assessments received by it, except for the filing of such returns or the payment
of such Taxes and assessments, in each case, that are not overdue by more than
30 days, or if more than 30 days overdue, the amount or validity of which are
being contested in good faith by appropriate proceedings and for which the
applicable Originator or the Performance Guarantor, as applicable, shall have
set aside on its books adequate reserves in accordance with GAAP.
     (g) Accuracy of Information. To the knowledge of each of the Originators,
the information, reports, financial statements, exhibits and schedules furnished
(as modified or supplemented by other information so furnished) by or on behalf
of the Performance Guarantor or any Originator to the Buyer, the Administrative
Agent or the Purchasers (other than projections and other forward looking
information and information of a general economic or industry specific nature)
on or prior to the Closing Date in connection with the transactions contemplated
hereby (taken as a whole) did not and, as of the Closing Date, does not contain
any material misstatement of fact or omit to state any material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not materially misleading.
     (h) Use of Proceeds. None of the Originators is engaged principally, or as
one of its important activities, in the business of purchasing or carrying
Margin Stock or extending credit for the purpose of purchasing or carrying
Margin Stock. No part of the proceeds of any purchase will be used (i) to
purchase or carry any Margin Stock or to extend credit to others for the purpose
of purchasing or carrying any Margin Stock or (ii) for a purpose in violation of
Regulation U or Regulation X issued by the Board of Governors of the Federal
Reserve System.
     (i) Good Title. Each Receivable constitutes an “account” or a “payment
intangible” within the meaning of the UCC. Immediately prior to its transfer
hereunder and upon the creation of each Receivable coming into existence after
the Initial Cutoff Date, each of the Originators owns and has good and
marketable title thereto, free and clear of any Adverse Claim, except as created
by the Transaction Documents.
     (j) Perfection.
     (i) If any transfer by any Originator to the Buyer of Receivables hereunder
shall be characterized in any manner other than a true sale or true contribution
or such transfer for any reason shall be ineffective or unenforceable, this
Agreement creates a valid and continuing security interest (as defined in the
UCC) in all right, title and interest of each of the Originators in the
Originator Collateral in favor of the Buyer, which security interest is prior to
all other Adverse Claims and is enforceable as such as against creditors and
purchasers from any of the Originators.
     (ii) If any transfer by any Originator to the Buyer of Receivables
hereunder shall be characterized in any manner other than a true sale or true
contribution or such transfer for any reason shall be ineffective or
unenforceable, there have been duly filed
Receivables Sale Agreement

8



--------------------------------------------------------------------------------



 



all financing statements or other similar instruments or documents necessary
under the UCC (or any comparable law) of all appropriate jurisdictions to
perfect the Buyer’s ownership interest and security interest in the Originator
Collateral.
     (k) Liens. Other than the security interest granted to the Buyer pursuant
to this Agreement, none of the Originators has pledged, assigned, sold, granted
a security interest in, or otherwise conveyed, any of the Originator Collateral.
     (l) Places of Business and Locations of Records. The Originators’ principal
places of business, chief executive offices and the offices where each of the
Originators keeps all of its Records are located at the address(es) listed on
Exhibit II attached hereto or such other locations of which the Buyer has been
notified in accordance with Section 4.2(a) in jurisdictions where all action
required by Section 4.2(a) has been taken and completed.
     (m) Collections. The conditions and requirements set forth in
Section 4.1(i) have at all times been satisfied and duly performed. The names
and addresses of all Collection Banks, together with the account numbers of its
Collection Accounts at each Collection Bank and the post office box number of
each Lock-Box, are listed on Exhibit III attached hereto. None of the
Originators has granted any Person, other than the Buyer (and its assigns), as
contemplated by this Agreement, dominion and control of any Lock-Box or
Collection Account, or the right to take dominion and control of any such
Lock-Box or Collection Account at a future time or upon the occurrence of a
future event. Each of the Originators has complied with the terms of each, and
not made changes (without the prior written consent of the Administrative Agent)
to any Collection Account Agreement. All Obligors have been directed by it to
make payments on their Receivables to a Lock-Box listed on Exhibit III attached
hereto.
     (n) Names. The name in which each of the Originators has executed this
Agreement is identical to its name as indicated on the public record of its
jurisdiction of incorporation (as contemplated by § 9-503(a)(1) of the UCC) and
in the past five (5) years, it has not used any corporate names, trade names or
assumed names other than the name in which it has executed this Agreement and as
listed on Exhibit II attached hereto.
     (o) Ownership of the Buyer. CMC owns, directly or indirectly, 100% of the
issued and outstanding Equity Interests of the Buyer, free and clear of any
Adverse Claim (subject to Section 4.2(i), other than Adverse Claims granted in
connection with any amendment of refinancing of the Senior Credit Agreement).
Such Equity Interests are validly issued, fully paid and nonassessable, and
there are no options, warrants or other rights to acquire securities of the
Buyer.
     (p) Not an Investment Company. None of the Originators is an “investment
company” as defined in the Investment Company Act of 1940, as amended, or any
successor statute.
     (q) Compliance with Credit and Collection Policy. Each of the Originators
has complied with the Credit and Collection Policy in all material respects with
regard to each Receivable and the related Contract, and has not made any change
to such Credit and Collection
Receivables Sale Agreement

9



--------------------------------------------------------------------------------



 



Policy, except such change as to which the Buyer (or its assigns) has been
notified in accordance with Section 4.1(a)(iv).
     (r) Fair Value. With respect to each Receivable purchased hereunder by the
Buyer, (i) the consideration received by the applicable Subsidiary Originator
represents adequate consideration and fair and reasonably equivalent value for
such Purchased Receivable as of the date of its acquisition hereunder and
(ii) such consideration is not less than the fair market value of such Purchased
Receivable as of the date of its acquisition hereunder. With respect to each
Receivable contributed hereunder by CMC to the Buyer, (i) the consideration
received by CMC represents adequate consideration and fair and reasonably
equivalent value for such Contributed Receivable as of the date of its
contribution hereunder and (ii) such consideration is not less than the fair
market value of such Contributed Receivable as of the date of its contribution
hereunder.
     (s) Enforceability of Contracts. Each Contract with respect to each
Receivable is effective to create, and has created, a valid and binding
obligation of the related Obligor to pay the Outstanding Balance of such
Receivable created thereunder and any accrued interest thereon, enforceable
against such Obligor in accordance with its terms, except as such enforcement
may be limited by applicable bankruptcy, insolvency, reorganization or other
similar laws relating to or limiting creditors’ rights generally and by general
principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).
     (t) Eligible Receivables. Each Receivable identified as an Eligible
Receivable on any Purchase Report was an Eligible Receivable on the date it was
acquired from the applicable Originator hereunder.
     (u) Accounting. In its stand-alone financial statements and unconsolidated
worksheets, each Originator accounts for the transactions contemplated by this
Agreement as true sales of the Receivables to the Buyer and/or as contributions
of the Receivables to the Buyer’s equity capital and not as loans secured
thereby.
     (v) No Material Adverse Effect. Since November 30, 2010, no event, change
or condition has occurred that (individually or in the aggregate) has had, or
could reasonably be expected to have, an Material Adverse Effect.
     (w) No Termination Event. No event has occurred and is continuing and no
condition exists, or could result from any sale or contribution hereunder or
from the application of the proceeds therefrom, that constitutes a Termination
Event.
     (x) OFAC. Neither the Performance Guarantor nor any Originator or any of
their Subsidiaries (i) is a Person whose property or interest in property is
blocked or subject to blocking pursuant to Section 1 of Executive Order 13224 of
September 23, 2001 Blocking Property and Prohibiting Transactions With Persons
Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079
(2001)), (ii) engages in any dealings or transactions prohibited by Section 2 of
such executive order, or is otherwise associated with any such person in any
manner violative of Section 2, or (iii) is a Person on the list of Specially
Designated
Receivables Sale Agreement

10



--------------------------------------------------------------------------------



 



Nationals and Blocked Persons or subject to the limitations or prohibitions
under any other OFAC regulation or executive order.
     (y) Originator Compliance. Each Originator is in compliance with: (i) the
Trading with the Enemy Act, as amended, and each of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) and any other enabling legislation or executive order
relating thereto; and (ii) the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA Patriot Act
of 2001), as amended.
Article III
Conditions of Purchase
Section 3.1. Conditions Precedent to Closing.
     The occurrence of the Closing Date under this Agreement is subject to the
conditions precedent that (a) the Buyer shall have received on or before the
Closing Date those documents listed on Schedule A attached hereto and (b) all of
the conditions to the effectiveness of the Purchase Agreement shall have been
satisfied or waived in accordance with the terms thereof.
Section 3.2. Conditions Precedent to Subsequent Payments.
     The Buyer’s obligation to pay for any Purchased Receivable or accept the
contribution of any Contributed Receivable coming into existence after the
Initial Cutoff Date shall be subject to the conditions precedent that: (a) the
Facility Termination Date shall not have occurred under the Purchase Agreement;
and (b) on the date such Receivable came into existence, the following
statements shall be true (and acceptance of the proceeds of any payment for such
Receivable shall be deemed a representation and warranty by each of the
Originators that such statements are then true):
     (i) the representations and warranties set forth in Article II are true and
correct in all material respects on and as of the date such Receivable came into
existence as though made on and as of such date (except to the extent such
representations and warranties refer to an earlier date, in which case they
shall be true and correct in all material respects as of such earlier date); and
     (ii) no Termination Event is continuing.
Notwithstanding the foregoing conditions precedent, upon payment of the Purchase
Price for any Receivable (whether by payment of cash, through an increase in the
amounts outstanding under a Subordinated Note, by offset of amounts owed to the
Buyer and/or by offset of capital contributions), title to such Receivable and
the other related Receivables Assets shall vest in the Buyer, whether or not the
conditions precedent to the Buyer’s obligation to pay for such Receivable were
in fact satisfied. The failure of any of the Originators to satisfy any of the
foregoing conditions precedent, however, shall give rise to a right of the Buyer
to rescind the
Receivables Sale Agreement

11



--------------------------------------------------------------------------------



 



related purchase and direct the applicable Originator to pay to the Buyer an
amount equal to the Purchase Price payment that shall have been made with
respect to any Receivables related thereto.
Article IV
Covenants
Section 4.1. Affirmative Covenants of Each of the Originators.
     Until the date on which this Agreement terminates in accordance with its
terms, each of the Originators hereby covenants as set forth below:
     (a) Financial Reporting. Each of the Originators will maintain, for itself
and each of its Subsidiaries, a system of accounting established and
administered in accordance with GAAP, and will furnish or cause to be furnished
to the Buyer (or its assigns):
     (i) Originators’ Compliance Certificates. A compliance certificate in the
form of Exhibit IV hereto, duly executed by an Authorized Officer of each of the
Originators.
     (ii) Performance Guarantor Statements and Reports. Copies of all financial
statements, reports, registration statements and certificates furnished by the
Performance Guarantor pursuant to the Purchase Agreement.
     (iii) Copies of Notices. Promptly upon its receipt of any notice, request
for consent, financial statements, certification, report or other communication
under or in connection with any Collection Account Agreement or other
Transaction Document from any Person other than the Buyer, the Purchasers or the
Administrative Agent, copies of the same.
     (iv) Change in Credit and Collection Policy. At least thirty (30) days
prior to the effectiveness of any change in or amendment to the Credit and
Collection Policy, a copy of the Credit and Collection Policy then in effect and
a notice (A) indicating such proposed change or amendment, and (B) if such
proposed change or amendment could be reasonably likely to adversely affect the
collectability of the Receivables or decrease the credit quality of any newly
created Receivables, requesting the Buyer’s (and the Administrative Agent’s, as
the Buyer’s assignee) consent thereto.
     (v) Other Information. Promptly, from time to time, such other information,
documents, records or reports relating to the Receivables or the condition or
operations, financial or otherwise, of each of the Originators as the Buyer (or
its assigns) may from time to time reasonably request in order to protect the
interests of the Buyer (and its assigns) under or as contemplated by this
Agreement.
Receivables Sale Agreement

12



--------------------------------------------------------------------------------



 



     (b) Notices. Each of the Originators will notify the Buyer in writing of
any of the following promptly upon learning of the occurrence thereof,
describing the same and, if applicable, the steps being taken with respect
thereto:
     (i) Termination Events or Unmatured Termination Events. The occurrence of
each Termination Event and each Unmatured Termination Event, by a statement of
its Authorized Officer.
     (ii) Defaults Under Other Agreements. The occurrence of a default or an
event of default under any other financing arrangement pursuant to which it is a
debtor or an obligor; provided that no notice shall be required under this
clause (ii) with respect to any default involving less than $50,000,000.
     (c) Compliance with Laws and Preservation of Existence. Each of the
Originators will comply in all respects with all applicable laws, rules,
regulations, orders, writs, judgments, injunctions, decrees or awards to which
it may be subject, except where the failure to comply is not reasonably likely
to result in an Material Adverse Effect. Each of the Originators will do or
cause to be done all things reasonably necessary to preserve, renew and maintain
its legal existence, rights, franchises and privileges in the jurisdiction of
its incorporation, and qualify and remain qualified in good standing as a
foreign entity in each jurisdiction where its business is conducted, except
where the failure to do so would not result in a Material Adverse Effect.
     (d) Audits. Each of the Originators will furnish to the Buyer (or the
Administrative Agent) from time to time such information with respect to it and
the Receivables as the Buyer (or the Administrative Agent) may reasonably
request. Each of the Originators will, from time to time during regular business
hours as reasonably requested by the Buyer (or the Administrative Agent), upon
at least 5 (five) Business Days notice and at its sole cost, permit the Buyer
(and the Administrative Agent) or their respective agents or representatives
(i) to examine and make copies of and abstracts from all Records in its
possession or under its control relating to the Receivables and the Related
Security, including, without limitation, the related Invoices and Contracts, and
(ii) to visit its offices and properties for the purpose of examining such
materials described in clause (i) above, and to discuss matters relating to its
financial condition or the Receivables and the Related Security or its
performance under any of the Transaction Documents or its performance under the
Contracts and, in each case, with any of its officers or employees having
knowledge of such matters (each such visit, a “Review”); provided that, so long
as no Termination Event has occurred and is continuing, the Originators shall
only be responsible for the costs and expenses of two (2) such Reviews in any
one Contract Year.
     (e) Keeping and Marking of Records and Books.
     (i) Each of the Originators will maintain and implement administrative and
operating procedures (including, without limitation, an ability to recreate
records evidencing Receivables in the event of the destruction of the originals
thereof), and keep and maintain all documents, books, records and other
information reasonably necessary or advisable for the collection of all
Receivables (including, without limitation, records adequate to permit the
immediate identification of each new Receivable and all
Receivables Sale Agreement

13



--------------------------------------------------------------------------------



 



Collections of and adjustments to each existing Receivable). Each of the
Originators will give the Buyer (or its assigns) notice of any change in the
administrative and operating procedures referred to in the previous sentence.
     (ii) Each of the Originators will (A) on or prior to the date hereof, mark
its master data processing records and other books and records relating to the
Receivables with a legend, acceptable to the Buyer (and the Administrative
Agent), describing the Buyer’s ownership interests in the Receivables and
further describing ownership interests in the Receivable of the Administrative
Agent (on behalf of the Purchasers) under the Purchase Agreement and (B) upon
the reasonable request of the Buyer (or its assigns) following the occurrence of
a Termination Event hereunder: (1) mark each Contract with a legend describing
the Buyer’s ownership interests in the Receivables and further describing
ownership interests in the Receivable of the Administrative Agent (on behalf of
the Purchasers), and (2) deliver to the Buyer (or its assigns) all Contracts
(including, without limitation, all multiple originals of any such Contract)
relating to the Receivables that are in any of the Originators’ possession.
     (f) Compliance with Contracts and Credit and Collection Policy. Each of the
Originators will timely and fully (i) perform and comply in all material
respects with all provisions, covenants and other promises required to be
observed by it under the Contracts related to the Receivables, and (ii) comply
in all material respects with the Credit and Collection Policy in regard to each
Receivable and the related Contract.
     (g) Ownership. Each of the Originators will take all necessary action to
establish and maintain, irrevocably in the Buyer, (i) legal and equitable title
to the Receivables and the Collections and (ii) all of its right, title and
interest in the Related Security associated with the Receivables, in each case,
free and clear of any Adverse Claims other than Adverse Claims in favor of the
Buyer (and its assigns) (including, without limitation, the filing of all
financing statements or other similar instruments or documents necessary under
the UCC (or any comparable law) of all appropriate jurisdictions to perfect the
Buyer’s security interest in the Receivables Assets and such other action to
perfect, protect or more fully evidence the security interest of Buyer as Buyer
(or its assigns) may reasonably request).
     (h) Separateness. Each of the Originators acknowledges that the
Administrative Agent and the Purchasers are entering into the transactions
contemplated by the Purchase Agreement in reliance upon the Buyer’s identity as
a legal entity that is separate from the Performance Guarantor, any of the
Originators and any of their Affiliates. Therefore, from and after the date of
execution and delivery of this Agreement, each of the Originators will take all
reasonable steps including, without limitation, all steps that the Buyer or any
assignee of the Buyer may from time to time reasonably request to maintain the
Buyer’s identity as a separate legal entity and to make it manifest to third
parties that the Buyer is an entity with assets and liabilities distinct from
those of the Performance Guarantor, any of the Originators and their Affiliates
and not just a division of any of the foregoing. Without limiting the generality
of the foregoing and in addition to the other covenants set forth herein, each
of the Originators (i) will not hold itself out to third parties as liable for
the debts of the Buyer nor purport to own the Receivables Assets, (ii) will take
all other actions necessary on its part to ensure that the Buyer is
Receivables Sale Agreement

14



--------------------------------------------------------------------------------



 



at all times in compliance with the “separateness covenants” set forth in
Section 5.1(i) of the Purchase Agreement and (iii) will cause all tax
liabilities arising in connection with the transactions contemplated herein or
otherwise to be allocated between it and the Buyer on an arm’s-length basis and
in a manner consistent with the procedures set forth in U.S. Treasury
Regulations §§1.1502-33(d) and 1.1552-1.
     (i) Collections. Each of the Originators will cause (i) all proceeds from
all Lock-Boxes to be directly deposited by a Collection Bank into a Collection
Account and (ii) each Lock-Box and Collection Account to be subject at all times
to a Collection Account Agreement that is in full force and effect. In the event
any payments relating to Receivables or Related Security are remitted directly
to it or any of its Affiliates, it will remit (or will cause all such payments
to be remitted) directly to a Collection Bank and deposited into a Collection
Account within one (1) Business Day following receipt thereof and, at all times
prior to such remittance, it will itself hold or, if applicable, will cause such
payments to be held in trust for the exclusive benefit of the Buyer and its
assigns. Each of the Originators will transfer exclusive ownership, dominion and
control of each Lock-Box and Collection Account to the Buyer and shall not grant
the right to take dominion and control of any Lock-Box or Collection Account at
a future time or upon the occurrence of a future event to any Person, except to
the Buyer (or its assigns) as contemplated by this Agreement and the Purchase
Agreement.
     (j) Taxes. To the extent not done by the Performance Guarantor, each of the
Originators will file all Tax returns and reports required by law to be filed by
it and promptly pay all Taxes and governmental charges at any time owing, except
any such taxes which are not yet delinquent or are being diligently contested in
good faith by appropriate proceedings and for which adequate reserves in
accordance with GAAP shall have been set aside on its books. Each of the
Originators will pay when due any Taxes payable in connection with the
Receivables, exclusive of Taxes on or measured by income or gross receipts of
the Buyer and its assigns.
     (k) Accuracy of Information. All information hereinafter furnished by any
of the Originators or any of its Affiliates to the Buyer or the Administrative
Agent (or any Purchaser) for purposes of or in connection with this Agreement,
any of the other Transaction Documents or any transaction contemplated hereby or
thereby will be true and accurate on the date such information is stated or
certified and will not contain any material misstatement of fact or omit to
state a material fact or any fact necessary to make the statements contained
therein not misleading.
Section 4.2. Negative Covenants of the Each of the Originators.
     Until the date on which this Agreement terminates in accordance with its
terms, each of the Originators hereby covenants that:
     (a) Change in Name, Jurisdiction of Incorporation, Offices and Records. It
will not change (i) its name as it appears in the official public record in the
jurisdiction of its incorporation (as contemplated by Section 9-503(a)(1) of the
UCC), (ii) its status as a “registered organization” (within the meaning of
Article 9 of any applicable enactment of the UCC), (iii) its organizational
identification number, if any, issued by its jurisdiction of incorporation, or
(iv) its
Receivables Sale Agreement

15



--------------------------------------------------------------------------------



 



jurisdiction of incorporation unless it shall have: (A) given the Buyer (or its
assigns) at least thirty (30) days’ prior written notice thereof; (B) at least
ten (10) days prior to such change, delivered to the Buyer (or its assigns) all
financing statements, instruments and other documents reasonably requested by
the Buyer (or its assigns) in connection with such change or relocation and
(C) caused an opinion of counsel reasonably acceptable to the Buyer and its
assigns to be delivered to the Buyer and its assigns that the Buyer’s security
interest is perfected and of first priority, such opinion to be in form and
substance similar to the related opinion delivered on the Closing Date and
otherwise reasonably acceptable to the Buyer and its assigns.
     (b) Change in Payment Instructions to Obligors. It will not add or
terminate any bank as a Collection Bank, or make any change in the instructions
to Obligors of Receivables regarding payments to be made to any Lock-Box or
Collection Account, unless the Buyer (or its assigns) shall have received, at
least twenty (20) days before the proposed effective date therefor, (i) written
notice of such addition, termination or change and (ii) with respect to the
addition of a Collection Bank or a Collection Account or Lock-Box, an executed
Collection Account Agreement with respect to the new Collection Account or
Lock-Box; provided, however, that it may make changes in instructions to
Obligors regarding payments if such new instructions require such Obligor to
make payments to another existing Collection Account and/or Lock-Box subject to
a Collection Account Agreement.
     (c) Modifications to Contracts and Credit and Collection Policy. It will
not make any change in or amendment to the Credit and Collection Policy that
could reasonably be expected to decrease the credit quality of any newly created
Receivable or materially adversely affect the collectability of the Receivables.
Except as otherwise permitted in its capacity as Servicer pursuant to the
Purchase Agreement, it will not extend, amend or otherwise modify the terms of
any Receivable or any Contract related to such Receivable in any material
respect other than in accordance with the Credit and Collection Policy.
     (d) Sales, Liens. Subject to Section 4.2(i) and other than the ownership
and security interests contemplated by the Transaction Documents, it will not
sell, assign (by operation of law or otherwise) or otherwise dispose of, or
grant any option with respect to, or create or suffer to exist any Adverse Claim
upon (including, without limitation, the filing of any financing statement) or
with respect to, any Receivables Asset, or upon or with respect to any Contract
under which any Receivable arises, or any Lock-Box or Collection Account, or
assign any right to receive income with respect thereto (other than, in each
case, the creation of a security interest therein in favor of the Buyer provided
for herein), and it will defend the right, title and interest of the Buyer in,
to and under any of the foregoing property, against all claims of third parties
claiming through or under it. None of the Originators shall create or suffer to
exist any Adverse Claim on any of its inventory, the financing or lease of which
gives rise to any Receivable.
     (e) Accounting for Purchase. It will not account for or treat (whether in
financial statements or otherwise) the transactions contemplated hereby in any
manner other than the sale and/or contribution and absolute assignment of the
Receivables and the Related Security by it to the Buyer or in any other respect
account for or treat the transactions contemplated hereby in any manner other
than as a sale and/or contribution and absolute assignment of the Receivables
and
Receivables Sale Agreement

16



--------------------------------------------------------------------------------



 



the Related Security by it to the Buyer except to the extent that such
transactions are not recognized on account of consolidated financial reporting
in accordance with GAAP.
     (f) OFAC. It will not use and has not used the proceeds of any sale of
Receivables hereunder to fund any operations in, finance any investments or
activities in or make any payments to, a Sanctioned Person or a Sanctioned
Country.
     (g) Foreign Corrupt Practices Act, Trading with the Enemy Act and Patriot
Act. It has not used and will not use the proceeds of any Receivable or any sale
hereunder, directly or indirectly, to make any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of (i) the United States Foreign Corrupt Practices Act of 1977, as amended,
(ii) the Trading with the Enemy Act, as amended, and each of the foreign assets
control regulations of the United States Treasury Department (31 CFR, Subtitle
B, Chapter V, as amended) and any other enabling legislation or executive order
relating thereto and/or (iii) the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA Patriot Act
of 2001), as amended.
     (h) Deposits to Blocked Accounts and the Collection Account. It will not
deposit or otherwise credit, or cause or knowingly permit to be so deposited or
credited, to any Collection Account or Lock-Box cash or cash proceeds other than
Collections.
     (i) Pledge and security agreements. It will not enter into any agreement to
pledge the capital stock of the Buyer or the Subordinated Notes unless the
provisions of such pledge agreement are consistent with the provisions set forth
in Schedule B hereto.
     (j) Divisions of each Originator. Without giving the Buyer and the
Administrative Agent at least fifteen (15) Business Days’ prior written notice,
(i) it will not change or otherwise modify (or permit or consent to any change
or other modification of) any division listed on Schedule C of the Purchase
Agreement in a manner adversely affecting the security interest of the
Administrative Agent or the perfection thereof or (ii) it will not change or
otherwise modify (or permit or consent to any change or other modification of)
the name of any such division listed on Schedule C of the Purchase Agreement.
Article V
Termination Events
Section 5.1. Termination Events.
     The occurrence of any one or more of the following events shall constitute
a Termination Event:
          (a) Any representation, warranty, certification or statement made or
deemed made by any of the Originators in this Agreement, any other Transaction
Document or in any
Receivables Sale Agreement

17



--------------------------------------------------------------------------------



 



other document delivered pursuant hereto or thereto shall prove to have been
false or misleading in any material respect when made or deemed made; provided
that the materiality threshold in this subsection shall not be applicable with
respect to any representation or warranty which itself contains a materiality
threshold.
     (b) Any of the Originators shall fail to make any payment or deposit
required hereunder when due and such failure shall continue for one (1) Business
Day.
     (c) Any of the Originators shall fail to perform any covenant contained in
Section 1.1(b) or 4.2 when due and, in the case of a failure to perform under
Section 4.2, such failure shall continue for five (5) Business Days after
discovery thereof by the applicable Originator.
     (d) Any of the Originators shall fail to perform or observe any other term,
covenant or agreement under any of the Transaction Documents and continues for
thirty (30) days from the date that is the earlier of (i) notice thereof to the
applicable Originator by any Person and (ii) discovery thereof by the applicable
Originator.
     (e) An Event of Bankruptcy shall occur with respect to any of the
Originators.
     (f) (i) A Performance Undertaking Default shall occur, (ii) the Performance
Undertaking shall cease to be effective or to be the legally valid, binding and
enforceable obligation of the Performance Guarantor, or (iii) the Performance
Guarantor shall repudiate its obligations thereunder.
     (g) The Internal Revenue Service shall file notice of a lien pursuant to
Section 6323 of the Code with respect to amounts in excess of $100,000 with
regard to any of the Receivables or Related Security and such lien shall not
have been released within thirty (30) days.
Section 5.2. Remedies.
     Upon the occurrence and during the continuation of a Termination Event, the
Buyer may take any of the following actions: (a) declare the Termination Date to
have occurred, whereupon the Termination Date shall forthwith occur, without
demand, protest or further notice of any kind, all of which are hereby expressly
waived by each of the Originators; provided, however, that upon the occurrence
of an Event of Bankruptcy with respect to any of the Originators or the
Performance Guarantor, or of an actual or deemed entry of an order for relief
with respect to any of the Originators or the Performance Guarantor, under the
Federal Bankruptcy Code, the Termination Date shall automatically occur, without
demand, protest or any notice of any kind, all of which are hereby expressly
waived by each of the Originators and (b) to the fullest extent permitted by
applicable law, declare that the Default Fee shall accrue with respect to any
amounts then due and owing by any of the Originators to the Buyer. The
aforementioned rights and remedies shall be without limitation and shall be in
addition to all other rights and remedies of the Buyer and its assigns otherwise
available under any other provision of this Agreement, by operation of law, at
equity or otherwise, all of which are hereby expressly preserved, including,
without limitation, all rights and remedies provided under the UCC, all of which
rights shall be cumulative.
Receivables Sale Agreement

18



--------------------------------------------------------------------------------



 



Article VI
Indemnification
Section 6.1. Indemnities by the Each of the Originators.
     Without limiting any other rights that the Buyer may have hereunder or
under applicable law, each of the Originators hereby agrees to indemnify (and to
pay, within thirty (30) days after receipt of a reasonably detailed invoice, to)
the Buyer, the Administrative Agent, the Purchasers, and their respective
Related Parties (each of the foregoing, an “Indemnified Party”) from and against
any and all damages, losses, claims, Taxes, liabilities, costs, reasonable
expenses and for all other amounts payable, including reasonable fees and
disbursements of external counsel (including local counsel) to the Indemnified
Parties, awarded against or incurred by any of them arising out of or as a
result of this Agreement or the acquisition, either directly or indirectly, by
the Buyer of the Receivables (all of the foregoing being collectively referred
to as “Indemnified Amounts”), excluding, however, in all of the foregoing
instances:
     (a) Indemnified Amounts to the extent a final judgment of a court of
competent jurisdiction holds that such Indemnified Amounts resulted from the
gross negligence, fraud or willful misconduct on the part of such Indemnified
Party or any of its Related Parties;
     (b) Indemnified Amounts to the extent the same includes losses in respect
of Receivables that are uncollectible on account of the insolvency, bankruptcy
or lack of creditworthiness or financial inability or unwillingness to pay
(other than a dispute giving rise to a Purchase Price Credit) of the related
Obligor; or
     (c) Excluded Taxes;
provided, however, that nothing contained in this sentence shall limit the
liability of any of the Originators or limit the recourse of the Buyer to any of
the Originators for amounts otherwise specifically provided to be paid by the
applicable Originator under the terms of this Agreement, and provided, further,
that none of the Originators shall have an obligation to reimburse any
Indemnified Party for Indemnified Amounts unless such Indemnified Party, if
requested, provides the applicable Originator with an undertaking in which such
Indemnified Party agrees to refund and return any and all amounts paid by the
applicable Originator to such Indemnified Party in respect of any amounts
described in the foregoing clauses (a), (b) and (c). Without limiting the
generality of the foregoing indemnification, but subject in each case to clauses
(a), (b) and (c) above, any of the Originators shall indemnify the Buyer for
Indemnified Amounts relating to or resulting from:
     (i) any representation or warranty made by any of the Originators (or any
officers of such Originators) under or in connection with any Purchase Report,
this Agreement, any other Transaction Document or any other information or
report delivered by the applicable Originator pursuant hereto or thereto for
which the Buyer has not received a Purchase Price Credit that shall have been
false or incorrect when made or deemed made;
Receivables Sale Agreement

19



--------------------------------------------------------------------------------



 



     (ii) the failure by any Originator to comply with any applicable law, rule
or regulation with respect to any Receivable, Invoice or Contract related
thereto, or the nonconformity of any Receivable, Invoice or Contract included
therein with any such applicable law, rule or regulation or any failure of any
Originator to keep or perform any of its obligations, express or implied, with
respect to any Contract;
     (iii) any failure of any Originator to perform its duties, covenants or
other obligations in accordance with the provisions of this Agreement or any
other Transaction Document (subject to applicable grace periods);
     (iv) any products liability, environmental liability, personal injury or
damage, suit or other similar claim arising out of or in connection with
merchandise, insurance or services that are the subject of any Contract or any
Receivable;
     (v) any dispute, claim, offset or defense (other than discharge in
bankruptcy of the Obligor) of the Obligor to the payment of any Receivable
(including, without limitation, a defense based on such Receivable or the
related Contract not being a legal, valid and binding obligation of such Obligor
enforceable against it in accordance with its terms), or any other claim
resulting from the sale of the merchandise or service related to such Receivable
or the furnishing or failure to furnish such merchandise or services;
     (vi) the commingling of Collections of Receivables at any time by any
Originator or any of its Affiliates with other funds;
     (vii) any investigation, litigation or proceeding related to or arising
from this Agreement or any other Transaction Document, the transactions
contemplated hereby, the use of the proceeds of any sale hereunder, the
ownership of the Receivables or any other investigation, litigation or
proceeding relating to any Originator in which any Indemnified Party becomes
involved as a result of any of the transactions contemplated hereby;
     (viii) any Event of Bankruptcy with respect to any Originator or the
Performance Guarantor;
     (ix) any failure of the Buyer to obtain and maintain legal and equitable
title to, and ownership of, the Receivables and the Collections, and all of any
Originators’ right, title and interest in the Related Security associated with
the Receivables, in each case, free and clear of any Adverse Claim (except as
created by the Transaction Documents);
     (x) the failure to have filed, or any delay in filing, financing statements
or other similar instruments or documents under the UCC of any applicable
jurisdiction or other applicable laws with respect to any Originator Collateral
with respect thereto, and the proceeds of any thereof, whether at the time of
its acquisition or at any subsequent time, except to the extent such failure or
delay is caused by the Buyer or its assigns;
Receivables Sale Agreement

20



--------------------------------------------------------------------------------



 



     (xi) any action or omission by any Originator which reduces or impairs the
rights of the Buyer with respect to any Originator Collateral or the value of
any Receivable;
     (xii) any attempt by any Person to void any sale or contribution hereunder
under statutory provisions or common law or equitable action; and
     (xiii) the failure of any Receivable reflected as an Eligible Receivable on
any Purchase Report to be an Eligible Receivable at the time acquired by the
Buyer.
To the extent permitted by applicable law, none of the Originators shall assert
and each Originator hereby waives any claim against any Indemnified Party on any
theory of liability for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement or any other Transaction Document. The provisions of
this Section 6.1 shall survive termination of this Agreement and the Purchase
Agreement.
Section 6.2. Other Costs and Expenses.
     Each of the Originators shall pay to the Buyer on demand all reasonable and
documented fees, costs and out-of-pocket expenses in connection with the
preparation, execution, delivery and administration of this Agreement, the
transactions contemplated hereby and the other documents to be delivered
hereunder, and any amendments to or waivers of the foregoing. Each of the
Originators shall pay to the Buyer on demand any and all reasonable fees, costs
and expenses of the Buyer, if any, and the Administrative Agent (as Buyer’s
assignee), including reasonable and documented counsel fees and expenses in
connection with the enforcement of the Transaction Documents and in connection
with any restructuring or workout of the Transaction Documents or the
administration of the Transaction documents following a Termination Event.
Article VII
Miscellaneous
Section 7.1. Waivers and Amendments.
     (a) No failure or delay on the part of the Buyer (or its assigns) in
exercising any power, right or remedy under this Agreement shall operate as a
waiver thereof, nor shall any single or partial exercise of any such power,
right or remedy preclude any other further exercise thereof or the exercise of
any other power, right or remedy. The rights and remedies herein provided shall
be cumulative and nonexclusive of any rights or remedies provided by law. Any
waiver of this Agreement shall be effective only in the specific instance and
for the specific purpose for which given.
     (b) No provision of this Agreement may be amended, supplemented, modified
or waived except in writing signed by each of the Originators, the Buyer and the
Administrative
Receivables Sale Agreement

21



--------------------------------------------------------------------------------



 



Agent and, to the extent required under the Purchase Agreement, the Purchasers
or the Required Purchasers.
Section 7.2. Notices.
     All communications and notices provided for hereunder shall be in writing
(including email, bank wire, or electronic facsimile transmission or similar
writing) and shall be given to the other parties hereto at their respective
addresses or facsimile numbers set forth on the signature pages hereof or at
such other address or facsimile number as such Person may hereafter specify for
the purpose of notice to each of the other parties hereto. Each such notice or
other communication shall be effective (a) if given by facsimile, upon the
receipt thereof, (b) if given by mail, three (3) Business Days after the time
such communication is deposited in the mail with first class postage prepaid or
(c) if given by electronic mail, upon delivery thereof to the last known valid
electronic mail address of the related recipient or (d) if given by any other
means, when received at the address specified in accordance with this
Section 7.2.
Section 7.3. Protection of Ownership Interests of the Buyer.
     (a) Each of the Originators agrees that from time to time, at its expense,
it will promptly execute and deliver all instruments and documents, and take all
actions, that may be necessary or desirable, or that the Buyer (or its assigns)
may reasonably request, to perfect, protect or more fully evidence the interest
of the Buyer (or its assigns) hereunder, or to enable the Buyer (or its assigns)
to exercise and enforce their rights and remedies hereunder. At any time
following the occurrence of a Termination Event or Potential Termination Event
hereunder, the Buyer (or its assigns) may, at any Originator’s sole cost and
expense, direct any Originator to notify the Obligors of Receivables of the
ownership interest of the Buyer under this Agreement and may also direct that
payments of all amounts due or that become due under any or all Receivables be
made directly to the Buyer or its designee.
     (b) If, following the occurrence of a Termination Event or a Potential
Termination Event hereunder, any of the Originators fails to perform any of its
obligations hereunder, the Buyer (or its assigns) may (but shall not be required
to) perform, or cause performance of, such obligations, and the Buyer’s (or such
assigns’) costs and expenses incurred in connection therewith shall be payable
by the Originators as provided in Section 6.2. Each of the Originators
irrevocably authorizes the Buyer (and its assigns) at any time and from time to
time in the sole discretion of the Buyer (or its assigns), and appoints the
Buyer (and its assigns) as its attorney(ies)-in-fact, to act on behalf of each
of the Originators (i) to file on behalf of each of the Originators as debtors
financing statements necessary or desirable in the Buyer’s (or its assigns’)
sole discretion to perfect and to maintain the perfection and priority of the
interest of the Buyer in the Originator Collateral and associated Related
Security and Collections and (ii) to file a carbon, photographic or other
reproduction of this Agreement or any financing statement with respect to the
Receivables as a financing statement in such offices as the Buyer (or its
assigns) in their sole discretion deem necessary or desirable to perfect and to
maintain the perfection and priority of the Buyer’s security interest in the
Originator Collateral. This appointment is coupled with an interest and is
irrevocable.
Receivables Sale Agreement

22



--------------------------------------------------------------------------------



 



     (c) (i) Each of the Originators hereby authorizes the Buyer (or its
assigns) to file financing statements and other filing or recording documents
with respect to the Receivables and Related Security (including any amendments
thereto, or continuation or termination statements thereof), without the
signature or other authorization of any of the Originators, in such form and in
such offices as the Buyer (or any of its assigns) reasonably determines
appropriate to perfect or maintain the perfection of the ownership or security
interests of the Buyer (or its assigns) hereunder, (ii) each of the Originators
acknowledges and agrees that it is not authorized to, and will not, file
financing statements or other filing or recording documents with respect to the
Receivables or Related Security (including any amendments thereto, or
continuation or termination statements thereof), without the express prior
written approval by the Administrative Agent (as the Buyer’s assignee),
consenting to the form and substance of such filing or recording document, and
(iii) each of the Originators hereby approves, authorizes and ratifies any
filings or recordings made by or on behalf of the Administrative Agent (as the
Buyer’s assign) in connection with the perfection of the ownership or security
interests in favor of the Buyer or the Administrative Agent (as the Buyer’s
assign).
Section 7.4. Confidentiality.
     (a) Each of the Originators shall maintain and shall cause each of its
employees and officers to maintain the confidentiality of this Agreement, the
Fee Letter and the other confidential or proprietary information with respect to
the Administrative Agent and the Purchasers and their respective businesses
obtained by it or them in connection with the structuring, negotiating and
execution of the transactions contemplated herein that has been identified to
the Seller Parties as confidential or proprietary, except that the any
Originator and such Originators’ Affiliates, officers and employees may disclose
such information to such Originator’s (or such Affiliates’) external
accountants, consultants and attorneys and as required by any applicable law,
Governmental Authority or order of any judicial or administrative proceeding.
     (b) Anything herein to the contrary notwithstanding, each Originator hereby
consents to the disclosure of any nonpublic information with respect to it
(i) to the Buyer, the Administrative Agent or the Purchasers by each other,
(ii) by the Buyer, the Administrative Agent or the Purchasers to any prospective
or actual assignee or participant of any of them and (iii) if applicable, by the
Purchasers and the Administrative Agent to any rating agency, Commercial Paper
dealer or provider of a surety, guaranty or credit or liquidity enhancement to
any entity organized for the purpose of purchasing, or making loans secured by,
financial assets for which any Purchaser or one of its Affiliates, acts as the
administrative agent and to any officers, directors, employees, outside
accountants, attorneys, financial advisors and consultants of any of the
foregoing and (iv) by the Purchasers and the Administrative Agent to any
judicial, administrative or regulatory authority or in connection with
proceedings (whether or not having the force or effect of law) pursuant to any
law, rule, regulation, direction, request or order of any such judicial,
administrative or regulatory authority or issued in proceedings.
     (c) The Buyer shall maintain and shall cause each of its employees and
officers to maintain the confidentiality of this Agreement and the other
confidential or proprietary information with respect to each of the Originators,
the Obligors and their respective businesses
Receivables Sale Agreement

23



--------------------------------------------------------------------------------



 



obtained by it in connection with the due diligence evaluations, structuring,
negotiating, execution and administration of the Transaction Documents, and the
consummation of the transactions contemplated herein and any other activities of
the Buyer arising from or related to the transactions contemplated herein
provided, however, that each of the Buyer and its employees and officers shall
be permitted to disclose such confidential or proprietary information: (i) to
the Administrative Agent and the initial Purchasers, (ii) to any officers,
directors, employees, outside accountants and attorneys of any of the foregoing
who need to know such information and who are instructed to maintain the
confidentiality of such information in conformity with this Section 7.4, and
(iii) to the extent required pursuant to any applicable law, rule, regulation,
direction, request or order of any judicial, administrative or regulatory
authority or proceedings with competent jurisdiction (whether or not having the
force or effect of law).
Section 7.5. Bankruptcy Petition.
     Each of the Originators covenants and agrees that, prior to the date that
is one year and one day after the payment in full of all outstanding obligations
of the Buyer under the Purchase Agreement, it will not institute against, or
join any other Person in instituting against, the Buyer or any commercial paper
conduit that hereafter becomes a Purchaser under the Purchase Agreement, any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
or other similar proceeding under the laws of the United States or any state of
the United States.
Section 7.6. Amounts to be paid by Buyer.
     Notwithstanding anything in this Agreement to the contrary, the Buyer shall
not have any obligation to pay any amount required to be paid by it hereunder in
excess of any amount available to it after paying or making provision for the
payment of its obligations under the Purchase Agreement. All payment obligations
of the Buyer hereunder are contingent on the availability of funds in excess of
the amounts necessary to pay its obligations under the Purchase Agreement.
Section 7.7. Setoff.
     (a) None of the Originators’ obligations under this Agreement shall be
affected by any right of setoff, counterclaim, recoupment, defense or other
right the applicable Originator may have against the Buyer, any of the
Purchasers, the Administrative Agent or any assignee, all of which setoff rights
are hereby waived by each of the Originators as against such obligations.
     (b) The Buyer shall have the right to set-off against each of the
Originators any amounts to which any of the Originators may be entitled and to
apply such amounts to any claims the Buyer may have against the applicable
Originator from time to time under this Agreement. Upon any such set-off, the
Buyer shall give notice of the amount thereof and the reasons therefor to the
applicable Originator.
Receivables Sale Agreement

24



--------------------------------------------------------------------------------



 



Section 7.8. CHOICE OF LAW.
     THIS AGREEMENT SHALL BE GOVERNED AND CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS OF THE STATE OF TEXAS.
Section 7.9. CONSENT TO JURISDICTION.
     EACH OF THE ORIGINATORS HEREBY IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE
JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW YORK STATE COURT SITTING IN NEW
YORK, NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY DOCUMENT EXECUTED BY EACH ORIGINATOR PURSUANT TO THIS AGREEMENT
AND EACH ORIGINATOR HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND
IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF
ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT
IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE BUYER (OR
ITS ASSIGNS) TO BRING PROCEEDINGS AGAINST ANY ORIGINATOR IN THE COURTS OF ANY
OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY ANY OF THE ORIGINATORS AGAINST
THE BUYER (OR ITS ASSIGNS) OR ANY AFFILIATE THEREOF INVOLVING, DIRECTLY OR
INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH
THIS AGREEMENT OR ANY DOCUMENT EXECUTED BY ANY ORIGINATOR PURSUANT TO THIS
AGREEMENT SHALL BE BROUGHT ONLY IN A COURT IN NEW YORK, NEW YORK.
Section 7.10. WAIVER OF JURY TRIAL.
     TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EACH PARTY HERETO HEREBY
WAIVES TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR
INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY
WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH THIS AGREEMENT, EACH OTHER
TRANSACTION DOCUMENT, ANY DOCUMENT EXECUTED BY ANY OF THE ORIGINATORS PURSUANT
TO THIS AGREEMENT OR THE RELATIONSHIP ESTABLISHED HEREUNDER OR THEREUNDER.
Section 7.11. Integration; Binding Effect; Survival of Terms.
     (a) This Agreement and each other Transaction Document contain the final
and complete integration of all prior expressions by the parties hereto with
respect to the subject matter hereof and shall constitute the entire agreement
among the parties hereto with respect to the subject matter hereof superseding
all prior oral or written understandings.
     (b) This Agreement shall be binding upon and inure to the benefit of each
Originator, the Buyer and their respective successors and permitted assigns
(including any trustee in
Receivables Sale Agreement

25



--------------------------------------------------------------------------------



 



bankruptcy). No Originator may assign any of its rights and obligations
hereunder or any interest herein without the prior written consent of the Buyer.
The Buyer may assign at any time its rights and obligations hereunder and
interests herein to any other Person without the consent of any of the
Originators. Without limiting the foregoing, each Originator acknowledges that
the Buyer, pursuant to the Purchase Agreement, may assign to the Administrative
Agent, for the benefit of the Purchasers, its rights, remedies, powers and
privileges hereunder and that the Administrative Agent may further assign such
rights, remedies, powers and privileges to the extent permitted in the Purchase
Agreement. Each of the Originators agrees that the Administrative Agent, as the
assignee of the Buyer, shall, subject to the terms of the Purchase Agreement,
have the right to enforce this Agreement and to exercise directly all of the
Buyer’s rights and remedies under this Agreement (including, without limitation,
the right to give or withhold any consents or approvals of the Buyer to be given
or withheld hereunder) and each of the Originators agrees to cooperate fully
with the Administrative Agent in the exercise of such rights and remedies. This
Agreement shall create and constitute the continuing obligations of the parties
hereto in accordance with its terms and shall remain in full force and effect
until terminated in accordance with its terms; provided, however, that the
rights and remedies with respect to (i) any breach of any representation and
warranty made by any of the Originators pursuant to Article II; (ii) the
indemnification and payment provisions of Article VI; and (iii) Section 7.5
shall be continuing and shall survive any termination of this Agreement.
Section 7.12. Counterparts; Severability; Section References.
     This Agreement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute one and the same Agreement. Delivery of an executed counterpart
of a signature page by facsimile shall be effective as delivery of a manually
executed counterpart of this Agreement. Any provisions of this Agreement which
are prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. Unless otherwise
expressly indicated, all references herein to “Article,” “Section,” “Schedule”
or “Exhibit” shall mean articles and sections of, and schedules and exhibits to,
this Agreement.
Section 7.13. PATRIOT Act.
     The Administrative Agent, as the Buyer’s assignee, hereby notifies you on
behalf of the Purchasers that pursuant to the requirements of the USA PATRIOT
Act, Title III of Pub. L. 107-56 (signed into law October 26, 2001) (the
“PATRIOT Act”), the Administrative Agent and the Purchasers may be required to
obtain, verify and record information that identifies each of the Originators
and the Performance Guarantor, which information includes the name, address, tax
identification number and other information regarding each of the Originators
and the Performance Guarantor that will allow the Administrative Agent and the
Purchasers to identify each of the Originators and the Performance Guarantor in
accordance with the PATRIOT Act. This notice is given in accordance with the
requirements of the PATRIOT Act. Each of the
Receivables Sale Agreement

26



--------------------------------------------------------------------------------



 



Originators agrees to provide the Administrative Agent, from time to time prior
to and after the Closing Date, with all documentation and other information
required by bank regulatory authorities under “know your customer” and
anti-money laundering rules and regulations, including, without limitation, the
PATRIOT Act.
Receivables Sale Agreement

27



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed and delivered by their duly authorized officers as of the date hereof.

                  COMMERCIAL METALS COMPANY,         as an Originator    
 
           
 
  By:
Name:   /s/ Murray R. McClean
 
Murray R. McClean    
 
  Title:   President, Chief Executive Officer and Chairman of the Board of
Directors           Address for Notices:         6565 N. MacArthur Blvd.,
Suite 800         Irving, TX 75039    
 
  Attn:   VP and Treasurer    
 
  Email:   louis.federle@cmc.com    
 
  Phone:   (214) 689-4370    
 
  Fax:   (214) 932-7960    

Receivables Sale Agreement - Signature Page

 



--------------------------------------------------------------------------------



 



                  CMC COMETALS PROCESSING, INC.,         as an Originator    
 
           
 
  By:
Name:   /s/ Eli Skornicki
 
Eli Skornicki    
 
  Title:   President    

              Address for Notices:     6565 N. MacArthur Blvd., Suite 800    
Irving, TX 75039
 
  Attn:   VP and Treasurer
 
  Email:   louis.federle@cmc.com
 
  Phone:   (214) 689-4370
 
  Fax:   (214) 932-7960

Receivables Sale Agreement - Signature Page

 



--------------------------------------------------------------------------------



 



                  HOWELL METAL COMPANY,         as an Originator    
 
           
 
  By:
Name:   /s/ Louis A. Federle
 
Louis A. Federle    
 
  Title:   Treasurer    

              Address for Notices:     6565 N. MacArthur Blvd., Suite 800    
Irving, TX 75039
 
  Attn:   VP and Treasurer
 
  Email:   louis.federle@cmc.com
 
  Phone:   (214) 689-4370
 
  Fax:   (214) 932-7960

Receivables Sale Agreement - Signature Page

 



--------------------------------------------------------------------------------



 



                  STRUCTURAL METALS, INC.,         as an Originator    
 
           
 
  By:
Name:   /s/ Louis A. Federle
 
Louis A. Federle    
 
  Title:   Treasurer    

              Address for Notices:     6565 N. MacArthur Blvd., Suite 800    
Irving, TX 75039
 
  Attn:   VP and Treasurer
 
  Email:   louis.federle@cmc.com
 
  Phone:   (214) 689-4370
 
  Fax:   (214) 932-7960

Receivables Sale Agreement - Signature Page

 



--------------------------------------------------------------------------------



 



                  CMC STEEL FABRICATORS, INC.         as an Originator    
 
           
 
  By:
Name:   /s/ Louis A. Federle
 
Louis A. Federle    
 
  Title:   Treasurer    

              Address for Notices:     6565 N. MacArthur Blvd., Suite 800    
Irving, TX 75039
 
  Attn:   VP and Treasurer
 
  Email:   louis.federle@cmc.com
 
  Phone:   (214) 689-4370
 
  Fax:   (214) 932-7960

Receivables Sale Agreement - Signature Page

 



--------------------------------------------------------------------------------



 



                  SMI STEEL INC.         as an Originator    
 
           
 
  By:
Name:   /s/ Louis A. Federle
 
Louis A. Federle    
 
  Title:   Treasurer    

              Address for Notices:     6565 N. MacArthur Blvd., Suite 800    
Irving, TX 75039
 
  Attn:   VP and Treasurer
 
  Email:   louis.federle@cmc.com
 
  Phone:   (214) 689-4370
 
  Fax:   (214) 932-7960

Receivables Sale Agreement - Signature Page

 



--------------------------------------------------------------------------------



 



                  SMI — OWEN STEEL COMPANY, INC.,         as an Originator    
 
           
 
  By:
Name:   /s/ Louis A. Federle
 
Louis A. Federle    
 
  Title:   Treasurer    

              Address for Notices:     6565 N. MacArthur Blvd., Suite 800    
Irving, TX 75039
 
  Attn:   VP and Treasurer
 
  Email:   louis.federle@cmc.com
 
  Phone:   (214) 689-4370
 
  Fax:   (214) 932-7960

Receivables Sale Agreement - Signature Page

 



--------------------------------------------------------------------------------



 



                  AHT, INC.,         as an Originator    
 
  By:   /s/ Louis A. Federle
 
   
 
  Name:
Title:   Louis A. Federle
Treasurer    

              Address for Notices:     6565 N. MacArthur Blvd., Suite 800    
Irving, TX 75039
 
  Attn:   VP and Treasurer
 
  Email:   louis.federle@cmc.com
 
  Phone:   (214) 689-4370
 
  Fax:   (214) 932-7960

Receivables Sale Agreement - Signature Page

 



--------------------------------------------------------------------------------



 



                  CMC RECEIVABLES, INC.,         as the Buyer    
 
           
 
  By:
Name:   /s/ Louis A. Federle
 
Louis A. Federle    
 
  Title:   Treasurer    

              Address for Notices:     6565 N. MacArthur Blvd., Suite 1036    
Irving, TX 75039
 
  Attn:   Independent Director
 
  Email:   cmcreceivables@cmc.com
 
  Phone:   (214) 689-2702
 
  Fax:   (214) 689-5890

Receivables Sale Agreement - Signature Page

 



--------------------------------------------------------------------------------



 



Exhibit I
Definitions
     This is Exhibit I to the Agreement (as hereinafter defined). As used in the
Agreement and the Exhibits and Schedules thereto, capitalized terms have the
meanings set forth in this Exhibit I (such meanings to be equally applicable to
the singular and plural forms thereof). If a capitalized term is used in the
Agreement, or any Exhibit or Schedule thereto, and is not otherwise defined
therein or in this Exhibit I, such term shall have the meaning assigned thereto
in Exhibit I to the Purchase Agreement (hereinafter defined).
     “Additional Contributed Receivables” has the meaning specified in
Section 1.2(b)(iii).
     “Administrative Agent” has the meaning specified in the Preliminary
Statements.
     “Agreement” has the meaning specified in the preamble.
     “Available Cash” means, on any date of determination, cash available to the
Buyer from any source that is not required to be paid to or set aside for the
benefit of the Administrative Agent or the Purchasers under the Purchase
Agreement.
     “Buyer” has the meaning specified in the preamble.
     “Code” means the Internal Revenue Code of 1986, as amended from time to
time.
     “Collections” means, with respect to any Receivable, all cash collections
and other cash proceeds of such Receivable, including, without limitation, all
Finance Charges, if any, all cash proceeds of Related Security with respect to
such Receivable and all Purchase Price Credits now or hereafter owing in
connection with such Receivable.
     “Contract” means a written agreement, pursuant to or under which an Obligor
shall be obligated to pay for merchandise purchased or services rendered and
including all items and provisions incorporated or implied by applicable law,
including, without limitation, the relevant UCC.
     “Contributed Receivables” has the meaning specified in Section 1.1(a).
     “Contributed Receivables Assets” has the meaning specified in
Section 1.1(a)
     “Default Fee” means a per annum rate of interest equal to the sum of
(i) the Yield Rate plus (ii) 2.00% per annum.
     “Discount Factor” means a percentage calculated to provide the Buyer with a
reasonable return on its investment in the Receivables after taking account of
(i) the time value of money based upon the anticipated dates of collection of
the Receivables and the cost to the Buyer of financing its investment in the
Receivables during such period and (ii) the risk of nonpayment by
Receivables Sale Agreement

37



--------------------------------------------------------------------------------



 



the Obligors. Each of the Originators and the Buyer may agree from time to time
and at any time to change the Discount Factor based on changes in one or more of
the items affecting the calculation thereof, provided that any change to the
Discount Factor shall take effect as of the commencement of a Calculation
Period, shall apply only prospectively and shall not affect the Purchase Price
payment made prior to the Calculation Period during which each of the
Originators and the Buyer agree to make such change.
     “Equity Interests” means Capital Securities and all warrants, options or
other rights to acquire Capital Securities, but excluding any debt security that
is convertible into, or exchangeable for, Capital Securities.
     “Event of Bankruptcy” means, with respect to any Person, (i) that such
Person (a) shall generally not pay its debts as such debts become due or
(b) shall admit in writing its inability to pay its debts generally or (c) shall
make a general assignment for the benefit of creditors; (ii) any proceeding
shall be instituted by or against such Person seeking to adjudicate it as
bankrupt or insolvent, or seeking liquidation, winding up, reorganization,
arrangement, adjustment, protection, relief or composition of it or its debts
under any law relating to bankruptcy, insolvency or reorganization or relief of
debtors, or seeking the entry of an order for relief or the appointment of a
receiver, trustee or other similar official for it or any substantial part of
its property, and, if instituted against such Person, shall remain undischarged
for a period of 60 days; or (iii) such Person or any Subsidiary shall take any
corporate or similar action to authorize any of the actions set forth in the
preceding clauses (i) or (ii).
     “Governmental Authority” means the government of the United States of
America or any other nation, any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.
     “Initial Cutoff Date” means March 31, 2011.
     “Invoice” means a written or electronic invoice, bill or statement of
account evidencing a Receivable, pursuant to or under which an Obligor shall be
obligated to pay for merchandise purchased or services rendered and including
all items and provisions incorporated or implied by applicable law, including,
without limitation, the relevant UCC.
     “Margin Stock” has the meaning assigned to this term in Regulation U of the
Board of Governors of the Federal Reserve System as in effect from time to time.
     “Monthly Settlement Date” means the second Business Day after delivery of
each Purchase Report hereunder.
     “Net Worth” means, as of the last Business Day of each Calculation Period
preceding any date of determination, the excess, if any, of (i) the aggregate
Outstanding Balance of the Receivables at such time, over (ii) the sum of
(A) the Aggregate Invested Amount outstanding at
Receivables Sale Agreement

38



--------------------------------------------------------------------------------



 



such time, plus (B) the aggregate outstanding principal balance of the
Subordinated Loans (including any Subordinated Loan proposed to be made on the
date of determination).
     “OFAC” means The United States Department of the Treasury’s Office of
Foreign Assets Control.
     “Organic Documents” means, for any Person, the documents for its formation
and organization, which, for example, (i) for a corporation are its articles of
incorporation, certificate of incorporation or other corporate charter document,
as applicable, and its bylaws, (ii) for a partnership are its certificate of
partnership (if applicable) and partnership agreement, (iii) for a limited
liability company are its certificate of formation or organization and its
operating agreement, regulations or the like and (iv) for a trust is the trust
agreement, declaration of trust, indenture or bylaws under which it is created.
     “Original Balance” means, with respect to any Receivable coming into
existence after the date hereof, the Outstanding Balance of such Receivable on
the date it was created.
     “Originators” has the meaning specified in the preamble.
     “Originator Collateral” has the meaning specified in Section 1.6.
     “Performance Guarantor” means Commercial Metals Company, a Delaware
corporation, and its successors.
     “Performance Undertaking Default” has the meaning specified in the
Performance Undertaking.
     “Purchase Agreement” has the meaning specified in the Preliminary
Statements.
     “Purchase Price” means, with respect to any sale of Purchased Receivables
by a Subsidiary Originator hereunder, the aggregate price to be paid by the
Buyer to the applicable Subsidiary Originator in accordance with Section 1.2 for
the Purchased Receivables Assets being sold to the Buyer, which price shall
equal on any date (i) the product of (A) the Outstanding Balance of the
Purchased Receivables on such date, multiplied by (B) one minus the Discount
Factor in effect on such date, minus (ii) any Purchase Price Credits to be
credited against the Purchase Price otherwise payable in accordance with
Section 1.2.
     “Purchase Price Credit” has the meaning specified in Section 1.3.
     “Purchase Report” has the meaning specified in Section 1.1(b).
Receivables Sale Agreement

39



--------------------------------------------------------------------------------



 



     “Purchased Receivables” has the meaning specified in Section 1.1(a).
     “Purchased Receivables Assets” has the meaning specified in Section 1.1(a).
     “Related Parties” means, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, trustees,
agents and advisors of such Person and its Affiliates.
     “Required Capital Amount” means, as of any date of determination, an amount
equal to the greater of (i) 50% of the Purchase Limit under the Purchase
Agreement, and (ii) the product of (A) 1.5 times the product of the Default
Ratio times the Default Horizon Ratio, each as determined from the most recent
Monthly Report received from the Servicer under the Purchase Agreement, and
(B) the Outstanding Balance of all Receivables as of such date, as determined
from the most recent Monthly Report or Interim Report received from the Servicer
under the Purchase Agreement.
     “Sanctioned Country” means a country subject to a sanctions program
identified on the list maintained by OFAC and available at:
http://www.treas.gov/offices/eotffc/ofac/sanctions/index.html, or as otherwise
published from time to time.
     “Sanctioned Person” means (i) a person named on the list of Specially
Designated Nationals or Blocked Persons maintained by OFAC available at:
http://www.treas.gov/offices/eotffc/ofac/sdn/index.html, or as otherwise
published from time to time or (ii) (A) an agency of the government of a
Sanctioned Country, (B) an organization controlled by a Sanctioned Country, or
(C) a person resident in a Sanctioned Country, to the extent subject to a
sanctions program administered by OFAC.
     “Subordinated Loan” has the meaning specified in Section 1.2(a).
     “Subordinated Note” means any promissory note in substantially the form of
Exhibit V as more fully described in Section 1.2, as the same may be amended,
restated, supplemented or otherwise modified from time to time.
     “Subsidiary Originator” has the meaning specified in the preamble.
     “Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges, liabilities or withholdings imposed by any Governmental
Authority.
     “Termination Date” means the earliest to occur of (i) the Facility
Termination Date (as defined in the Purchase Agreement), (ii) the Business Day
immediately prior to the occurrence of an Event of Bankruptcy with respect to
any of the Originators or the Performance Guarantor, (iii) the Business Day
specified in a written notice from the Administrative Agent as the Buyer’s
assignee to any Originator following the occurrence of any other Termination
Event, and (iv) the date which is 10 Business Days after the Buyer’s receipt of
written notice from the Originators that it wishes to terminate the facility
evidenced by this Agreement.
Receivables Sale Agreement

40



--------------------------------------------------------------------------------



 



     “Termination Event” has the meaning specified in Section 5.1.
     “Transaction Documents” means, collectively, this Agreement, the Purchase
Agreement, the Fee Letter, the Collection Account Agreements, the Subordinated
Note, the Performance Undertaking and all of the other instruments, documents,
certificates and other agreements executed and delivered by any Originator or
the Performance Guarantor in connection with any of the foregoing, in each case,
as the same may be amended, restated, supplemented or otherwise modified from
time to time.
     “UCC” mean, with respect to any jurisdiction, the Uniform Commercial Code
as from time to time in effect in such jurisdiction.
     “Unmatured Termination Event” means an event which, with the passage of
time or the giving of notice, or both, could constitute a Termination Event.
All accounting terms not specifically defined herein shall be construed in
accordance with GAAP. All terms used in Article 9 of the UCC in the State of New
York, and not specifically defined herein, are used herein as defined in such
Article 9.
Receivables Sale Agreement

41



--------------------------------------------------------------------------------



 



Exhibit II
Jurisdiction of Incorporation; Organizational Identification Number; Principal
Places of Business; Chief
Executive Office; Locations of Records; Federal Employer Identification Number;
Other Names

                                      Jurisdiction of   Organizational ID      
Chief Executive Office and   Other Company   FEIN   Organization   Number  
Principal Place of Business   Location of Records   Names
CMC Receivables, Inc.
      Delaware     3404428     6565 N. MacArthur Blvd.
Suite 1036
Irving, TX 75039   6565 N. MacArthur Blvd.
Suite 1036
Irving, TX 75039   N/A
 
                           
Commercial Metals
Company
      Delaware     406521     6565 N. MacArthur Blvd.
Suite 800
Irving, TX 75039   6565 N. MacArthur Blvd.
Suite 800
Irving, TX 75039   N/A
 
                           
CMC Cometals Processing, Inc.
      Texas     20155900     6565 N. MacArthur Blvd.
Suite 800
Irving, TX 75039   6565 N. MacArthur Blvd.
Suite 800
Irving, TX 75039   Zenith Finance and Construction Company
 
                           
Howell Metal Company
      Virginia     0109465-5     574 New Market Depot Road
New Market, VA 22844   6565 N. MacArthur Blvd.
Suite 800
Irving, TX 75039   N/A
 
                           
Structural Metals, Inc.
      Texas     9292700     1 Steel Mill Drive
Seguin, TX 78155   6565 N. MacArthur Blvd.
Suite 800
Irving, TX 75039   N/A
 
                           
CMC Steel Fabricators, Inc.
      Texas     42590700     1 Steel Mill Drive
Seguin, TX 78155   6565 N. MacArthur Blvd.
Suite 800
Irving, TX 75039   N/A
 
                           
SMI Steel Inc.
      Alabama     095-579     101 S. 50th Street
Birmingham, AL 35212   6565 N. MacArthur Blvd.
Suite 800
Irving, TX 75039   N/A
 
                           
SMI-Owen Steel Company, Inc.
      South Carolina     940926090658     114 East Warehouse Court
Taylors, SC 29687   6565 N. MacArthur Blvd.
Suite 800
Irving, TX 75039   N/A
 
                           
AHT, Inc.
      Pennsylvania     2729876     108 Parkway East
Pell City, AL 35125   6565 N. MacArthur Blvd.
Suite 800
Irving, TX 75039   N/A

Receivables Sale Agreement

42



--------------------------------------------------------------------------------



 



Exhibit III
Lock-Boxes; Collection Accounts; Collection Banks
A. ACCOUNTS WITH BANK OF AMERICA, N.A.
Bank of America, N.A.
2000 Clayton Road, Building D
Concord, CA 94520-2425
Attn: Blocked Account Support
Mail Code: CA4-704-06-37

                  Company   Bank   Account Name   Account Number   Lockbox
Number Commercial Metals
Company   Bank of America   CMC Recycling                           Commercial
Metals
Company   Bank of America   CMC Cometals                           Commercial
Metals
Company   Bank of America   CMC Cometals Steel        

B. ACCOUNTS WITH BANK OF NEW YORK MELLON
Bank of New York Mellon
The Bank of New York Mellon
Document Control Manager
BNY Mellon Client Service Center
500 Ross Street, Room 1380
Pittsburgh, PA 15262

                  Company   Bank   Account Name   Account Number   Lockbox
Number Commercial Metals
Company   Bank of New York
Mellon   CMC Recycling                           Commercial Metals
Company   Bank of New York
Mellon   CMC Cometals Steel                           Howell Metal Company  
Bank of New York
Mellon   CMC Howell Metal                           Structural Metals,
Inc.   Bank of New York
Mellon   CMC Steel        

Receivables Sale Agreement

43



--------------------------------------------------------------------------------



 



Exhibit IV
Form of Compliance Certificate
To: Wells Fargo Bank, N.A., as Administrative Agent
     This Compliance Certificate is furnished pursuant to that certain
Receivables Sale Agreement dated as of April 5, 2011, between COMMERCIAL METALS
COMPANY, a Delaware corporation, CMC COMETALS PROCESSING, INC., a Texas
corporation, HOWELL METAL COMPANY, a Virginia corporation, STRUCTURAL METALS,
INC., a Texas corporation, CMC STEEL FABRICATORS, INC., a Texas corporation, SMI
STEEL, INC., a Alabama corporation, SMI — OWEN STEEL COMPANY, INC., a South
Carolina corporation and AHT, INC., a Pennsylvania corporation, as sellers and
CMC RECEIVABLES, INC., a Delaware corporation, as buyer (the “Agreement”).
Capitalized terms used and not otherwise defined herein are used with the
meanings attributed thereto in the Agreement.
     THE UNDERSIGNED HEREBY CERTIFIES THAT:
     1. I am the duly elected ______________ of ____________ (the “Company”).
     2. Attached hereto are financial statements of the Company and its
consolidated Subsidiaries for the ____ ended _________, 201_, prepared in
accordance with GAAP (excluding the footnotes) consistently applied throughout
the period covered thereby, except as otherwise noted therein. Such financial
statements present fairly the financial condition and results of operations and
cash flows of the Company and its consolidated Subsidiaries as of the dates and
for the periods covered thereby.
     3. I have no knowledge of, the existence of any condition or event which
constitutes a Termination Event or an Unmatured Termination Event, as each such
term is defined under the Agreement, as of the date of this Certificate[, except
as set forth in paragraph 4 below].
     4. Described below are the exceptions, if any, to paragraph 3 by listing,
in detail, the nature of the condition or event, the period during which it has
existed and the action which the Company has taken, is taking, or proposes to
take with respect to each such condition or event: _____________________].
     The foregoing certifications and the financial statements delivered with
this Certificate in support hereof, are made and delivered this ____ day of
______________, 201_.

             
 
  By:  

 
   
 
  Name:        
 
  Title:        

Receivables Sale Agreement

44



--------------------------------------------------------------------------------



 



Exhibit V
Form of Subordinated Note
SUBORDINATED NOTE
April __, 2011
     1. Note. FOR VALUE RECEIVED, the undersigned, CMC RECEIVABLES, INC., a
Delaware corporation (the “Buyer”), hereby unconditionally promises to pay to
_______________ (the “Originator”), in lawful money of the United States of
America and in immediately available funds, the aggregate unpaid principal sum
outstanding of all “Subordinated Loans” made from time to time by the Originator
to the Buyer pursuant to and in accordance with the terms of that certain
Receivables Sale Agreement, dated as of April 5, 2011, between the Originator,
the parties thereto and the Buyer (as amended, restated, supplemented or
otherwise modified from time to time, the “Sale Agreement”). Reference to
Section 1.2 of the Sale Agreement is hereby made for a statement of the terms
and conditions under which the loans evidenced hereby have been and will be
made. All terms which are capitalized and used herein and which are not
otherwise specifically defined herein shall have the meanings ascribed to such
terms in the Sale Agreement.
     2. Interest. The Buyer further promises to pay interest on the outstanding
unpaid principal amount hereof from the date hereof until payment in full hereof
at a rate equal to the Yield Rate (as defined in the Purchase Agreement),
computed for actual days elapsed on the basis of a year consisting of 360 days,
on each Monthly Settlement Date hereafter on which no Amortization Event or
Potential Amortization Event (each, as defined in the Purchase Agreement) exists
and is continuing, to the extent of the Buyer’s Available Cash (it being
understood and agreed that any amount of interest which the Buyer is precluded
from paying due to the existence and continuance of an Amortization Event or
Potential Amortization Event or the lack of sufficient Available Cash shall
become due and payable on the next Monthly Settlement Date on which no such
condition persists); provided, however, that if the Buyer shall default in the
payment of any principal hereof, the Buyer promises to pay, on demand, interest
at the rate equal to the Yield Rate plus 2.00% per annum on any such unpaid
amounts, from the date such payment is due to the date of actual payment; and
provided further, that the Buyer may elect on the date any interest payment is
due hereunder to defer such payment and upon such election the amount of
interest due but unpaid on such date shall constitute principal under this
Subordinated Note. The outstanding unpaid interest of any loan made under this
Subordinated Note shall be due and payable on Termination Date and may be paid
with the prepayment of principal at any time without premium or penalty.
     3. Principal Payments. On each Monthly Settlement Date hereafter on which
no Amortization Event or Potential Amortization Event (each, as defined in the
Purchase Agreement) exists and is continuing, the Buyer shall pay to the
Originator the outstanding principal balance of this Subordinated Note to the
extent of the Buyer’s Available Cash (it being understood and agreed that any
amount of principal which the Buyer is precluded from paying due to the
existence and continuance of an Amortization Event or Potential Amortization
Event or the lack of sufficient Available Cash shall become due and payable on
the next Monthly

Exh VII - 1



--------------------------------------------------------------------------------



 



Settlement Date on which no such condition persists). The Originator is
authorized and directed by the Buyer to enter on the grid attached hereto, or,
at its option, in its books and records, the date and amount of each loan made
by it which is evidenced by this Subordinated Note and the amount of each
payment of principal made by the Buyer, and absent manifest error, such entries
shall constitute prima facie evidence of the accuracy of the information so
entered; provided that neither the failure of the Originator to make any such
entry or any error therein shall expand, limit or affect the obligations of the
Buyer hereunder. The outstanding principal of any loan made under this
Subordinated Note shall be due and payable on the Termination Date and may be
repaid or prepaid at any time without premium or penalty.
     4. Subordination. The Originator shall have the right to receive, and the
Buyer shall make, any and all payments and prepayments relating to the loans
made under this Subordinated Note, provided that, after giving effect to any
such payment or prepayment, the aggregate Outstanding Balance of Receivables (as
each such term is defined in the Purchase Agreement) owned by the Buyer at such
time exceeds the sum of (i) the Aggregate Unpaids (as defined in the Purchase
Agreement) outstanding at such time under the Purchase Agreement, plus (ii) the
aggregate outstanding principal balance of all loans made under this
Subordinated Note. The Originator hereby agrees that at any time during which
the conditions set forth in the proviso of the immediately preceding sentence
shall not be satisfied, the Originator shall be subordinate in right of payment
to the prior payment of any indebtedness or obligation of the Buyer owing to the
Administrative Agent or any Purchaser under that certain Receivables Purchase
Agreement, dated as of April 5, 2011 by and among the Buyer, Commercial Metals
Company, as initial Servicer, the Purchasers from time to time party thereto,
and Wells Fargo Bank, N.A., as the “Administrative Agent” (as amended, restated,
supplemented or otherwise modified from time to time, the “Purchase Agreement”).
The subordination provisions contained herein are for the direct benefit of, and
may be enforced by, the Administrative Agent and each of the Purchasers and/or
any of their respective assignees (collectively, the “Senior Claimants”) under
the Purchase Agreement. Until the date on which the “Aggregate Invested Amount”
outstanding under the Purchase Agreement has been repaid in full and all other
obligations of the Buyer and/or the Servicer thereunder and under the “Fee
Letter” referenced therein (all such obligations, collectively, the “Senior
Claim”) have been indefeasibly paid and satisfied in full, the Originator shall
not institute against the Buyer any proceeding of the type described in the
definition of “Event of Bankruptcy” in the Sale Agreement unless and until the
Termination Date has occurred. Should any payment, distribution or security or
proceeds thereof be received by the Originator in violation of this Section 4,
the Originator agrees that such payment shall be segregated, received and held
in trust for the benefit of, and deemed to be the property of, and shall be
immediately paid over and delivered to the Administrative Agent for the benefit
of the Senior Claimants.
     5. Bankruptcy; Insolvency. Upon the occurrence of any Event of Bankruptcy
involving the Buyer as debtor, then and in any such event the Senior Claimants
shall receive payment in full of all amounts due or to become due on or in
respect of the Aggregate Invested Amount and the Senior Claim (including “Yield”
as defined and as accruing under the Purchase Agreement after the commencement
of any such proceeding, whether or not any or all of such Yield is an allowable
claim in any such proceeding) before the Originator is entitled to receive
payment on account of this Subordinated Note, and to that end, any payment or
distribution of assets of the Buyer of any kind or character, whether in cash,
securities or other property, in any

Exh VII - 2



--------------------------------------------------------------------------------



 



applicable insolvency proceeding, which would otherwise be payable to or
deliverable upon or with respect to any or all indebtedness under this
Subordinated Note, is hereby assigned to and shall be paid or delivered by the
Person making such payment or delivery (whether a trustee in bankruptcy, a
receiver, custodian or liquidating trustee or otherwise) directly to the
Administrative Agent for application to, or as collateral for the payment of,
the Senior Claim until such Senior Claim shall have been paid in full and
satisfied.
     6. Amendments. This Subordinated Note shall not be amended or modified
except in accordance with Section 7.1 of the Sale Agreement. The terms of this
Subordinated Note may not be amended or otherwise modified without the prior
written consent of the Administrative Agent for the benefit of the Purchasers.
     7. GOVERNING LAW. THIS SUBORDINATED NOTE HAS BEEN MADE AND DELIVERED AT NEW
YORK, NEW YORK, AND SHALL BE INTERPRETED AND THE RIGHTS AND LIABILITIES OF THE
PARTIES HERETO DETERMINED IN ACCORDANCE WITH THE LAWS AND DECISIONS OF THE STATE
OF NEW YORK. WHEREVER POSSIBLE EACH PROVISION OF THIS SUBORDINATED NOTE SHALL BE
INTERPRETED IN SUCH MANNER AS TO BE EFFECTIVE AND VALID UNDER APPLICABLE LAW,
BUT IF ANY PROVISION OF THIS SUBORDINATED NOTE SHALL BE PROHIBITED BY OR INVALID
UNDER APPLICABLE LAW, SUCH PROVISION SHALL BE INEFFECTIVE TO THE EXTENT OF SUCH
PROHIBITION OR INVALIDITY, WITHOUT INVALIDATING THE REMAINDER OF SUCH PROVISION
OR THE REMAINING PROVISIONS OF THIS SUBORDINATED NOTE.
     8. Waivers. All parties hereto, whether as makers, endorsers, or otherwise,
severally waive presentment for payment, demand, protest and notice of dishonor.
The Originator additionally expressly waives all notice of the acceptance by any
Senior Claimant of the subordination and other provisions of this Subordinated
Note and expressly waives reliance by any Senior Claimant upon the subordination
and other provisions herein provided.
     9. Assignment. This Subordinated Note may not be assigned, pledged or
otherwise transferred to any party other than the Originator without the prior
written consent of the Administrative Agent, and any such attempted transfer
shall be void.1

                  CMC RECEIVABLES, INC.    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        

 

1   Please note that this subordinated note may not be pledged without consent.

Exh VII - 3



--------------------------------------------------------------------------------



 



Schedule
to
Subordinated Note
SUBORDINATED LOANS AND PAYMENTS OF PRINCIPAL

                      Amount of       Unpaid         Subordinated   Amount of
Principal   Principal   Notation made Date   Loan   Paid   Balance   by
(initials)                    

Exh VII - 4



--------------------------------------------------------------------------------



 



Exhibit VI
Form of Purchase Report
Form of Purchase Report
For the Settlement Period beginning [date] and ending [date]
TO: THE BUYER AND THE ADMINISTRATIVE AGENT (AS BUYER’S ASSIGNEE)

                       
Aggregate Outstanding Balance of all Receivables sold during the period:
  $ _____________           A  
 
                     
Less: Aggregate Outstanding Balance of all Receivables sold during such period
which were not Eligible Receivables on the date when sold:
  $ (____________ )       (B )
 
                     
Equals: Aggregate Outstanding Balance of all Eligible Receivables sold during
the period (A – B):
        $ ___________     =C  
 
                     
Less: Purchase Price discount during the Period:
  $ (____________ )       (D )
 
                     
Equals: Gross Purchase Price Payable during the period (C – D)
        $ ____________     =E  
 
                     
Less: Total Purchase Price Credits arising during the Period:
  $ (____________ )         (F )
 
                     
Equals: Net Purchase Price payable during the Period (E – F):
        $ ____________     =G  
 
                     
Cash Purchase Price Paid to each Originator during the Period:
  $ _____________
          H  
 
  $ _____________              
 
                     
Subordinated Loans made during the Period:
  $ _____________           I  
 
                     
Repayments of Subordinated Loans received during the Period:
  $ ____________           J  
 
                     
Reduction of CMC’s equity in Buyer during the Period:
  $ ____________           K  
 
                     
Aggregate Outstanding Balance of Receivables contributed during the Period:
  $ _____________           L  

Exh VII - 5



--------------------------------------------------------------------------------



 



Schedule A
Documents to be Delivered to Buyer
on or Prior to the Closing Date
     1. The Receivables Sale Agreement, duly executed by the parties thereto.
     2. A copy of the Credit and Collection Policy to attach to the Receivables
Sale Agreement as an Exhibit.
     3. A certificate of the Secretary or Assistant Secretary of each of the
Originators and the Performance Guarantor certifying:
     (a) A copy of the Resolutions of the Board of Directors of such Person,
authorizing its execution, delivery and performance of the Transaction Documents
to which it is a party;
     (b) A copy of its Organic Documents (certified, to the extent that such
documents are filed with any governmental authority, by the Secretary of State
of its jurisdiction of incorporation on or within thirty (30) days prior to the
Closing Date); and
     (c) Good Standing Certificates for each of the Originators issued by the
Secretary of State of formation or incorporation, in each case dated on or
within thirty (30) days prior to the Closing Date.
     (d) The names and signatures of the officers authorized on the applicable
Originators’ behalf to execute the Transaction Documents to which it is party.
     4. Pre-filing state and federal tax lien, judgment lien and UCC lien
searches against each of the Originators dated on or within thirty (30) days
prior to the Closing Date from the jurisdictions acceptable to the Buyer and its
assigns.
     5. UCC-1 financing statements for each of the Originators in form suitable
for filing in the State of formation or incorporation, as applicable naming the
applicable Originator as the debtor/seller and the Administrative Agent as the
total assignee of secured party and reasonably describing the Receivables
Assets.
     6. UCC termination statements or amendments (if any), necessary to release
all security interests and other rights of any Person in the Receivables Assets
previously granted by any Originator and other related release documentation.
     7. Executed copies of Collection Account Agreements for each Lock-Box and
Collection Account.
     8. One or more favorable opinions of legal counsel for the Originators and
the Performance Guarantor reasonably acceptable to the Buyer (and the
Administrative Agent, as the Buyer’s assignee) which addresses the following
matters and such other matters as the Administrative Agent may reasonably
request:
Receivables Sale Agreement

6



--------------------------------------------------------------------------------



 



     (a) valid existence, good standing, due authorization, execution, delivery,
enforceability and other corporate matters with respect to each of the
Originators and the Performance Guarantor;
     (b) the creation of a valid and perfected security interest in favor of the
Buyer (and the Administrative Agent, for the benefit of the Purchasers and its
assigns) in (i) all of the Receivables Assets and (ii) all proceeds of any of
the foregoing;
     (c) the existence of a “true sale” of the Receivables from each of the
Originators to the Buyer under this Agreement;
     (d) the inapplicability of the doctrine of substantive consolidation to the
Buyer and the Originators, the Performance Guarantor and their respective
Subsidiaries in connection with any bankruptcy proceeding involving any of the
foregoing.
     10. A Compliance Certificate signed by one either chief executive officer,
chief financial officer, any vice president, principal accounting officer,
treasurer or assistant treasurer of each of the Originators and the Performance
Guarantor certifying that, as of the Closing Date, no Termination Event or
Unmatured Termination Event exists and is continuing.
     11. If applicable, executed copies of (i) all consents from and
authorizations by any Persons and (ii) all waivers and amendments to existing
credit facilities, that are necessary in connection with the Receivables Sale
Agreement and the Transaction Documents.
     12. One separate executed Subordinated Note in favor of each of the
Originators.
     13. The Performance Undertaking, duly executed by the Performance Guarantor
in favor of the Buyer.
     14. If applicable, a direction letter executed by the Originators
authorizing the Buyer (and the Administrative Agent, as its assignee) and
directing warehousemen to allow the Buyer (and the Administrative Agent, as its
assignee) to inspect and make copies from the Originators’ books and records
maintained at off-site data processing or storage facilities.
     15. The Purchase Agreement, duly executed by each of the parties thereto,
and delivery of all documents and opinions and payment of all fees, required
thereunder.
Receivables Sale Agreement

7



--------------------------------------------------------------------------------



 



Schedule B
Provisions to be included in any pledge
          Stock of CMC Receivables Inc.; Limitation on Actions. The parties
hereto acknowledge that the pledge hereunder of the capital stock (the “SPV
Stock”) of CMC Receivables Inc., a Delaware corporation (“SPV”), and certain
subordinated notes made by the SPV in favor of the Grantors (the “Subordinated
Notes”) and, collectively with the SPV Stock, the “SPV Assets”), is prohibited
by the terms of the Transaction Documents unless certain limitations with
respect to the pledge of the SPV Assets are set forth herein. As used herein the
term “Lenders’ Agent” shall refer to any entity acting as agent holding
collateral under bank facility agreement for the benefit of certain lenders.
          To induce the Administrative Agent, on behalf of the Purchasers
(collectively, the “Securitization Secured Parties”), to permit the pledge of
the SPV Assets to any Lenders’ Agent, the parties hereto agree to the following
limitations:
          (a) Notwithstanding anything to the contrary contained herein:
               (i) Prior to the Facility Termination Date, each the holders of
any Subordinated Note (“Noteholders”) and the Lenders’ Agent agrees that it will
not, without the prior written consent of the Administrative Agent, take any
action adverse to the interests of the of the Securitization Secured Parties
under or related to the Transaction Documents, including, without limitation,
(i) exercising any voting rights with respect to the SPV Stock, (ii) foreclosing
(whether by contractual, judicial or non-judicial foreclosure or otherwise) on
the SPV Assets or exercise any other rights and remedies in respect of the SPV
Assets, (iii) causing or consenting to (A) any amendment or other modification
to the certificate of incorporation, by-laws or other organizational documents
of SPV or to any Subordinated Note, (B) any merger, consolidation or other
combination of SPV with or into any other Person or (C) any failure of SPV to
perform or comply with the Receivables Sale Agreement including any of SPV’s
payment obligations under the Receivables Sale Agreement, (iv) causing SPV to
violate or breach any term or provision in any Transaction Document, (v) causing
SPV to incur any debt, other than, in each case, as may be allowed in the
Transaction Documents or (vi) otherwise taking any action which would compromise
or call into question the intended bankruptcy-remote structure of the
transactions contemplated by the Purchase Agreement and the other Transaction
Documents;
               (ii) Prior to the Facility Termination Date, (A) in the event
that any Noteholder or the Lenders’ Agent, receives any payments or funds
constituting collateral under the Transaction Documents, such Noteholder or the
Lenders’ Agent, as applicable, shall hold such payments or funds in trust for
the benefit of the Administrative Agent, and shall promptly transfer such
payments or funds to the Administrative Agent and (B) each of the Noteholders
and the Lenders’ Agent, for itself and for the Lenders, agrees that, with
respect to the SPV Assets, it will not, without the prior written consent of the
Administrative Agent or as permitted under the Purchase Agreement, make or
receive any dividends or distributions on such collateral;
Receivables Sale Agreement

8



--------------------------------------------------------------------------------



 



               (iii) Prior to the Facility Termination Date, (A) this Section __
shall not be amended, restated, supplemented or otherwise modified without the
prior written consent of the Administrative Agent, at the reasonable discretion
of the Administrative Agent, and the provisions of this Section ___ shall be
contained in any agreement that amends and restates this Agreement and (B) each
of the Noteholders and the Lenders’ Agent, for itself and for the Lenders agrees
that no such party shall enter into any additional agreement that would
adversely affect the rights of the Administrative Agent and/or the
Securitization Secured Parties set forth in Section __ hereof; and
               (iv) Prior to the date that is one year and one day after the
Facility Termination Date, each of Noteholders and the Lenders’ Agent agrees
that it will not institute against, or join any other Person in instituting
against, SPV any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceedings or other similar proceeding under the laws of the United
States or any state of the United States or any other jurisdiction;
               (v) Prior to the date that is one year and one day after the
Facility Termination Date, neither any Noteholder nor the Lenders’ Agent nor any
Lender shall object to or contest in any administrative, legal or equitable
action or proceeding (including, without limitation, any insolvency, bankruptcy,
receivership, liquidation, reorganization, winding up, readjustment, composition
or other similar proceeding relating to any Originator (as defined in the
Purchase Agreement) or SPV or their respective property) or object to or contest
in any other manner (1) the interests of SPV and its successors and assigns in
any of the assets transferred (or purported to be transferred) by any Originator
to SPV pursuant to the Transaction Documents and/or (2) the interests of the
Administrative Agent, and/or any of the Securitization Secured Parties in the
Pool Assets or otherwise take any action which would compromise or call into
questions the intended bankruptcy-remote structure of the transactions
contemplated by the Purchase Agreement and the other Transaction Documents.
Neither any Noteholder nor the Lenders’ Agent nor any lender shall object to or
contest in any manner the receipt of any payment by the Administrative Agent
and/or any of the Securitization Secured Parties with respect to the Pool Assets
in accordance with the terms of the Transaction Documents for the satisfaction
of the Receivables Obligations.
          (c) The provisions of this Section __ shall continue to be effective
or be reinstated, as the case may be, if at any time any payment of the
Receivables Obligations is rescinded or must otherwise be returned by the
Administrative Agent or any of the lenders upon the insolvency, bankruptcy or
reorganization of any Originator, the Performance Guarantor or SPV or otherwise,
all as though such payment had not been made.
          (b) The Administrative Agent for the ratable benefit of the
Securitization Secured Parties shall be a third-party beneficiary with respect
to this Section ___.
Receivables Sale Agreement

9